         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 1 of 131
Troutman Pepper Hamilton Sanders LLP
Two California Plaza, 350 South Grand Avenue, Suite 3400
Los Angeles, CA 90071-3427

troutman.com



Luke N. Eaton
luke.eaton@troutman.com




VIA ECF

August 26, 2021

Honorable Judge Haywood S. Gilliam
United States District Court
Northern District of California
Oakland Courthouse, Courtroom 2 – 4th Floor
1301 Clay Street, Oakland, CA 94612

        Re: JH Kelly, LLC v. AECOM TECHNICAL SERVICES, INC., et al.
        Case No. 4:20-cv-05381-HSG (Lead Case)

Dear Judge Gilliam:

Pursuant to your Civil Standing Order regarding discovery disputes, Defendant and Counter-
Claimant AECOM Technical Services, Inc. (“AECOM”) and Counter-Claimant and Counter-
Defendant Pacific Gas & Electric Company (“PG&E”) submit this joint letter regarding a dispute
over the production of documents pursuant to AECOM’s Request for Production of Documents
(“RPD”), Set One Nos. 60-61, 63-68. See AECOM’s RPD to PG&E, Set One Nos. 60-61, 63-68
(Exhibit 1) and PG&E’s Responses to AECOM’s RPD, pp. 44-49 (Exhibit 2). Counsel for both
AECOM and PG&E met and conferred via e-mail and telephone in good faith prior to the
submission of this letter.

I.      AECOM’S POSITION

PG&E is attempting to hide communications with a non-party design firm about the intended scope
of the Burney Compressor Station Project (the “Project”). PG&E’s knowing misrepresentation of
the Project’s scope during the bid stage was the “original sin” of this matter and had a devastating
and pervasive impact on the Project’s costs and schedule. As shown below, AECOM has
consistently sought these communications for well over a year. Thus, PG&E’s contention that
AECOM is seeking documents in an effort to harass PG&E is flatly incorrect.

PG&E’s Request for Proposal (“RFP”) included a preliminary design, also known as the 30%
design, upon which PG&E instructed bidders to rely to prepare their bids for the Project. The
design firm, Gulf Interstate Engineering (“GIE”), prepared the 30% design. Given GIE’s role on
the Project, AECOM submitted requests for the production of documents related to PG&E’s
review and approval of GIE’s design and drawings. See Exhibit 1. AECOM’s requests sought,
among other things, communications and correspondence between PG&E and GIE, revisions and
        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 2 of 131
Honorable Judge Haywood S. Gilliams
August 26, 2021
Page 2




comments to the design and drawings that GIE created and provided to PG&E, and minutes
relating to any meetings between PG&E and GIE related to these drawings that AECOM
ultimately used to prepare its bid. All of these requests relate to, among other things, the allegation
that PG&E knew, and failed to disclose, that the 30% design was inadequate and induced AECOM
to enter into the EPC Agreement without informing AECOM that substantial design changes
would be forthcoming. PG&E’s knowledge of, or intent to make, such changes would belie its
current refusal to pay AECOM for the additional work scope AECOM executed.

AECOM served a third-party subpoena on GIE seeking the documents described above. GIE
objected and threatened to pursue AECOM for the costs associated with production these
documents because PG&E already possessed the relevant documents. See Exhibit 3.
Nevertheless, PG&E objects to each of AECOM’s discovery requests. See Exhibit 2.
Accordingly, AECOM seeks an order compelling PG&E to produce documents responsive to
AECOM’s RPD, Set One, Numbers 60-61 and 63-68. As explained below, AECOM’s RPDs seek
information that is directly relevant to the claims asserted in AECOM’s Second Amended Counter-
Claim (“SACC”) against PG&E.

       A.      Legal Standard

“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any party's
claim or defense and proportional to the needs of the case.” Fed. R. Civ. Pro. 26(b)(1). “‘Relevant
evidence’ means evidence having any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence.” Fed. R. Evid. 401. “Relevancy is broadly construed, and a request for
discovery should be considered relevant if there is any possibility that the information sought may
be relevant to the claim or defense of any party.” In re Toys R Us–Delaware, Inc. Fair & Accurate
Credit Transactions Act (FACTA) Litig., No. ML 08-1980 MMM (FMOx), 2010 WL 4942645, *1
(C.D.Cal. Jul. 29, 2010). “[T]he test for discovery is not admissibility, but whether relevant
evidence appears reasonably calculated to lead to the discovery of admissible evidence. At the
discovery stage, the Court does not decide whether parol evidence will or will not be admitted . .
.” GBTI, Inc. v. Ins. Co. of State of Pa., No. 1:09CV01173 LJO DLB, 2010 WL 2942631, at *4
(E.D. Cal. July 23, 2010). “The party seeking to compel discovery has the burden of establishing
that its request satisfies the relevancy requirements of Rule 26(b)(1).” Louisiana P. Corp. v.
Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481, 485 (N.D. Cal. 2012). Upon a sufficient
showing, the party opposing discovery has the burden of showing that discovery should not be
allowed by “clarifying, explaining and supporting its objections with competent evidence.” Id.

       B.      PG&E Must Produce the Requested Documents.

The GIE-PG&E communications that AECOM seeks are critical because they will establish the
extent and nature of PG&E’s knowing misrepresentation of the Project’s scope. It is already clear
that PG&E caused AECOM (and, by extension, JH Kelly) to bid on inaccurate and incomplete
designs. On November 13, 2014, PG&E’s Ted Bestor wrote in an email to PG&E’s lead electrical
engineer (Khaled Malsen) for the Project that his changes had been withheld from the bid
         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 3 of 131
Honorable Judge Haywood S. Gilliams
August 26, 2021
Page 3




documents because “Gulf stated that the changes you requested would require a significant amount
of rework and be subject to a change order.” See Exhibit 4. It is, therefore, clear that relevant
communications with GIE exist, and that they support AECOM’s contention PG&E knowingly
misrepresented the Project’s scope.

PG&E does not dispute that it possesses documents that are responsive to AECOM’s RPDs and
that PG&E has not produced the requested documents. Additionally, GIE has confirmed that these
documents are in PG&E’s possession. PG&E refuses to produce the requested documents because,
according to PG&E, communications related to GIE’s preliminary design would be “inadmissible
parol evidence and/or irrelevant to the contractual dispute between PG&E and AECOM.” See
Exhibit 5. PG&E also claims it has produced many pages of documents and, as a result, should
not be required to make a supplemental production. As explained below, PG&E’s bases for
refusing to produce these records are wrong.

First, the parol evidence rule has no bearing on whether evidence is discoverable. “Information
within [Rule 26’s] scope of discovery need not be admissible in evidence to be discoverable.” Fed.
R. Civ. Pro. 26(b)(1). As such, any determination of admissibility is premature and improper at
this phase of the litigation. See GBTI, Inc. v. Ins. Co. of State of Pa., No. 1:09CV01173 LJO DLB,
2010 WL 2942631, at *4 (E.D. Cal. July 23, 2010).

Second, AECOM’s document requests directly relate to AECOM’s Breach of the Implied
Warranty of Specifications and Plans, Negligent Misrepresentation, and Fraud claims. See
AECOM SACC Causes of Action (“COA”) Nos. 3, 5-6 (Dkt. No. 65). Critical allegations in this
matter include that the 30% design was inaccurate, incomplete, and inadequate; PG&E knew the
design was inaccurate, incomplete, and inadequate; and AECOM’s efforts to rectify these
problems contributed to substantial cost overruns and delays. SACC at ¶109. It is essential that
AECOM have the evidence to further explore and support these allegations. AECOM made
reasonable, narrowly-tailored requests for communications and correspondence between PG&E
and GIE related to the design; revisions and comments to the design and drawings that GIE created
and provided to PG&E for the Project; and minutes relating to any meetings between PG&E and
GIE relating to these drawings. Based on the evidence available thus far, AECOM anticipates that
this evidence will shed light on PG&E’s intentions, knowledge, and actions related to the 30%
design, including whether PG&E intended to significantly change the 30% design without first
informing AECOM, and who bears responsibility for such changes.

Third, PG&E’s claim that it has already produced nearly a million pages of documents is a red
herring and does not absolve PG&E of its refusal to produce these relevant and responsive records.
PG&E has already identified the relevant documents and should have produced these records in
response to JH Kelly’s and AECOM’s initial subpoenas to PG&E instead of electing to unilaterally
withhold these records. 1 Now PG&E complains it should not have to complete a supplemental
production despite the fact that PG&E is the sole reason that its initial production was incomplete.

1
 Before PG&E joined this matter as a party, both JH Kelly and AECOM served PG&E with third-party subpoenas
seeking the documents at issue here. See Exhibit 6, AECOM’s Subpoena, RFP Nos. 10-11.
          Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 4 of 131
Honorable Judge Haywood S. Gilliams
August 26, 2021
Page 4




II.       PG&E’s POSITION: AECOM Seeks to Compel the Production of Additional,
          Irrelevant Information.
In direct repose to AECOM’s allegations:
      •   PG&E is not attempting to hide any material from AECOM. PG&E has been very clear
          about its productions. PG&E negotiated productions with AECOM in which both parties
          stipulated to a reduction in the potential volume of documents to manage the litigation
          process. PG&E has supplemented the negotiated scope of documents and produced project
          documents relevant to the work by GIE on the preliminary design and the Request for
          Proposal. PG&E has not agreed to produce, after multiple negotiations over the scope of
          email productions, yet another batch of emails – this time detailing conversations that may
          have occurred between PG&E and GIE that cannot be relevant to the contractual dispute
          between PG&E and AECOM (are not part of the contract between PG&E and AECOM
          and would be, at most, inadmissible parol evidence).
      •   The correspondence referenced in Exhibit 4 is an internal discussion related to the potential
          for changes to the scope of work (a common communication when every owner entity
          develops a project). The contract between AECOM and PG&E contains a change
          provision that sets forth the parameters of the change process (a change provision that was
          utilized by both parties throughout the project). To the extent the potential changes
          referenced in Exhibit 4 (or any changes) were implemented after the contract was executed,
          they would be resolved under the change provision in the contract. Any discussion of
          potential changes is not relevant to the final agreement that dictates the parties’ obligations
          and rights on the Project.
      •   PG&E’s prior productions are not a red herring. They represent a substantial burden and
          cost in this litigation – especially after AECOM refused to honor its initial stipulated
          request for emails and demanded supplemental productions. PG&E is not the sole reason
          for this request. AECOM agreed (twice) to witnesses, terms, and date ranges for emails
          that did not include irrelevant pre-contractual emails with GIE.
          1.     PG&E Has Produced Nearly a Million Pages of Documents in Response to
                 AECOM’s Serial Requests.
As part of the discovery process, PG&E has already completed, at substantial expense and effort,
two comprehensive document productions totaling over 800,000 pages of Project-related
documents and several additional smaller productions. Many of PG&E’s productions were in
response to supplemental searches conducted at AECOM’s request after AECOM’s prior counsel
negotiated and agreed to an initial set of search protocols.

Initial Search and Production. In response to subpoenas served by JH Kelly and AECOM, each
seeking over 40 broad categories of documents, the parties negotiated and eventually stipulated to
a set of search protocols and a schedule for the production of a discrete set of documents by all
parties for the litigation. The parties designed the protocols to limit their productions to an
appropriate set of documents. PG&E finished producing documents pursuant to these search
protocols in early July 2020.
        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 5 of 131
Honorable Judge Haywood S. Gilliams
August 26, 2021
Page 5




First Supplemental Search and Production. Shortly after PG&E had already completed its first
production at significant time and expense, AECOM’s current counsel sent a letter in July 2020,
demanding that PG&E conduct a supplemental search for documents. AECOM proposed an
additional 15 custodians and 84 search terms. After an extensive meet and confer process, the
parties reached an agreement concerning a set of supplemental search protocols in December 2020.
The search protocols included 44 additional search terms and 12 of AECOM’s 15 proposed
custodians. The supplemental search protocols resulted in several hundred thousand additional
documents for PG&E to collect and review. PG&E completed its supplemental production in
March 2021.

Supplemental Search for and Production of GIE Documents. In 2014, PG&E retained Gulf
Interstate Engineering (GIE) to prepare the 30% Design Deliverables package for the Burney
Project. The deliverables were included in the Request for Proposal (RFP) that parties, including
AECOM, considered in bidding for the Project. The deliverables were also incorporated into the
EPC Agreement entered into between PG&E and AECOM concerning the Project.

In connection with its original production, PG&E produced more than 1,774 GIE-related Project
documents that located on the Project server. At AECOM’s request, PG&E agreed to again review
its Project files and the files of several custodians responsible for the GIE deliverables for
responsive documents in December 2020-January 2021. However, PG&E made clear that it would
not conduct another search for e-mails given its two previous broad searches and the fact that e-
mails between PG&E and GIE that pre-date the release of the RFP are not relevant to this dispute.

In February 2021, PG&E made a supplemental production of: (i) relevant documents concerning
GIE’s work product and the RFP from PG&E’s Project server and custodian files; and (ii) a copy
of the relevant GIE contractual documents. In total, PG&E has produced nearly 1,800 GIE-related
documents.

AECOM’s Inspection Demands. Although PG&E had already agreed to three prior productions
at AECOM’s request, AECOM served on PG&E an additional 78 requests for production seeking
broad categories of documents in March 2021. PG&E responded to AECOM’s requests in April
2021 and agreed to make another supplemental production of documents concerning PG&E’s
backcharges and affirmative claims. In response to AECOM’s document requests, PG&E
produced nearly 4,000 pages of documents in June 2021 and plans on making another
supplemental production shortly.

Despite PG&E’s exhaustive efforts to search for and produce responsive documents at AECOM’s
request, AECOM continues to move the goal posts and demand additional documents, many of
which are not relevant to this breach of contract action.
         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 6 of 131
Honorable Judge Haywood S. Gilliams
August 26, 2021
Page 6




         2.       AECOM’s Requests Seek Additional, Irrelevant GIE Documents.
AECOM now seeks to compel PG&E to produce additional GIE documents concerning the
Project, many of which are not relevant because they pre-date the release of the RFP for the Project
(e.g., RFP Nos. 60-61 and 63-68). PG&E believes that it has already conducted a reasonable
search for and production of GIE-related Project documents, excluding e-mails (which are not
relevant to this dispute). Thus, it is PG&E’s understanding that this dispute concerns whether
PG&E is obligated search for and produce PG&E-GIE communications that pre-date the release
of the RFP.

PG&E objected to each request on the ground that it sought documents that are not relevant to
AECOM’s claims or defenses in this action, among other objections. 2 Fed. R. Civ. P. 26(b)(1).
Specifically, the e-mails between PG&E and GIE that pre-date the release of the RFP are not
relevant to whether any party has breached the EPC Agreement, or any other valid claim or defense
of AECOM. The GIE documents relevant to this action are its work-product incorporated into the
RFP and the EPC Agreement. PG&E has already produced these documents in this litigation.

AECOM argues the outstanding e-mails are relevant to its Negligent Misrepresentation and Fraud
claims. However, the Court has already dismissed AECOM’s tort claims once, noting that it is
“skeptical of AECOM’s efforts to transform what appears to be a clear, if complex, breach of
contract dispute into a tort case.” Dkt. No. 64 at 5, n. 3. Despite the Court’s skepticism, AECOM
replead its tort claims in its Second Amended Counterclaim in, what appears to be, an attempt to
harass PG&E in discovery and create unnecessary work for PG&E. PG&E moved to dismiss
AECOM’s tort claims, largely on the same grounds as before. Dkt. No. 67. The hearing on
PG&E’s motion is set for November 18.

AECOM also argues the documents are relevant to its claim for Breach of the Implied Warranty
of Specifications and Plans. Specifically, AECOM claims, citing Paragraph 109 of its Second
amended Counterclaim, that the documents are relevant to whether “the 30% design was
inaccurate, incomplete, and inadequate[.]” Not so. Any PG&E-GIE communications that predate
the release of the RFP are not relevant to whether the changes purportedly requested by PG&E
while AECOM was completing the design of the Project renders the GIE 30% design “inaccurate,
incomplete, and inadequate.” AECOM bid only on the GIE work product incorporated into the
RFP and EPC Agreement. Nothing more.

In sum, given the fact that: (i) the requested documents are outside the scope of discovery permitted
by Rule 26(b)(1); (ii) PG&E has already completed, at AECOM’s request, several negotiated and
comprehensive productions at significant time and expense to PG&E; and (iii) PG&E has already
produced all relevant GIE Project documents, the Court should utilize its inherent authority to
control the frequency and extent of discovery and reject AECOM’s request to compel PG&E to

2
  For example, PG&E objected to certain requests on the following grounds: (i) overly broad and unduly burdensome;
(ii) uncertain as to time; (iii) vague and ambiguous; and/or (iv) seek confidential GIE information protected by a non-
disclosure agreement entered into between GIE and PG&E.
        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 7 of 131
Honorable Judge Haywood S. Gilliams
August 26, 2021
Page 7




conduct another search for e-mails. Fed. R. Civ. P. 26(b)(2). In the alternative, PG&E asks that
the Court order AECOM to reimburse PG&E for any expense related to this additional,
supplemental production requested by AECOM. Id. at 26(c)(1)(B).

Without intervention by the Court, it is unclear if AECOM will ever be satisfied by the documents
produced by PG&E in this litigation.

***

DATED: August 26, 2021
RALLS GRUBER & NIECE LLP


By:    /s/ Dylan J. Crosby
Aaron R. Gruber
Dylan J. Crosby

Attorneys for Pacific Gas and Electric Company
DATED: August 26, 2021

TROUTMAN PEPPER HAMILTON SANDERS LLP


By:    /s/ Luke N. Eaton
Marion T. Hack
Luke N. Eaton
William Taylor


I, Luke Eaton, am the ECF user whose ID and password are being used to file this Joint Letter in
compliance with Civil L.R. 5-1(i)(3). I hereby attest that the concurrence of the filing of this
document has been obtained from each of the other signatories indicated by a conformed
signature (/s/) within this document.

DATED: August 26, 2021


By:    /s/ Luke N. Eaton
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 8 of 131




                              EXHIBIT 1
         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 9 of 131




1
     Marion T. Hack (SB #179216)
2    marion.hack@troutman.com
     Luke N. Eaton (SB #280387)
3    Luke.eaton@troutman.com
     TROUTMAN PEPPER HAMILTON SANDERS LLP
4    350 South Grand Avenue, Suite 3400
     Los Angeles, CA 90071
5    Telephone: 213.928.9800
     Facsimile: 213.928.9850
6
     Attorneys for
7    AECOM Technical Services, Inc.

8
                                 UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                                OAKLAND
11
     JH KELLY, LLC
12                                                           Case No. 4:20-cv-05381-HSG (Lead
                                  Plaintiff,                 Case)
13
            vs.                                              (Reference withdrawn from Bankruptcy
14                                                           Case No. 19-30088, Adv. Proc. No. 20-
     AECOM TECHNICAL SERVICES, INC., et al.                  03019 and Adv. Proc. No. 19-03008)
15
                                  Defendant.
16                                                           (Consolidated with Case No. 3:20-cv-
                                                             08463-EMC)
17

18                                                          AECOM TECHNICAL SERVICES,
                                                            INC.’S REQUEST FOR
19                                                          PRODUCTION OF DOCUMENTS TO
                                                            PG&E, SET ONE
20

21

22           PROPOUNDING PARTY:                  AECOM TECHNICAL SERVICES, INC.
23           RESPONDING PARTY:                   PACIFIC GAS AND ELECTRIC COMPANY
24           SET NO.:                            One
25           Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Defendant and Counter-
26    Claimant AECOM Technical Services, Inc. (“AECOM”) hereby requests that Defendant and
27    Counter-Defendant Pacific Gas and Electric Company (“PG&E”) respond to these requests in
28    writing and produce the requested documents within thirty days via e-mail to

              AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                     -1-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 10 of 131




1    luke.eaton@troutman.com pursuant to the Stipulation re Electronic Discovery or at the office of

2    Troutman Pepper Hamilton Sanders LLP, located at 350 S. Grand, Suite 3400, Los Angeles,

3    California 90071. The following requests are to be read in accordance with the instructions and

4    definitions below.

5                                              INSTRUCTIONS
6           A.     These document requests seek documents that are in your possession, custody or

7    control, and documents that are in the possession, custody or control of your employees, agents,

8    representatives, accountants and/or attorneys.

9           B.     Each document request herein shall be construed separately, and no document request

10   shall be used to construe any other document request more narrowly than it otherwise would be

11   construed.

12          C.     Pursuant to Fed. R. Civ. P. 34 (b)(1)(C), please produce any ELECTRONICALLY

13   STORED INFORMATION (“ESI”) in accordance with the ESI Production Format in the

14   Stipulation re Electronic Discovery entered into in this case.

15          D.     If, after exercising due diligence to identify and produce the documents, you cannot

16   respond in full to any of the following document requests, please so state and answer to the extent

17   possible, specifying your inability to answer the remainder. If your response is qualified in any

18   way, please set forth the details of such qualification.

19          E.     If you wish to assert the attorney-client privilege, attorney work product protection,

20   or any other privilege as to any request or responsive document, in whole or in part, then please

21   identify the document as to which privilege is claimed in a manner such that the Court may

22   determine whether such information is entitled to be accorded privileged status.

23          F.     If any document is not produced in its entirety or is produced in redacted form,

24   indicate any and all omissions or redactions on the document. State with particularity the reason(s)

25   that the document was omitted or redacted, and, to the extent possible, describe the content of the

26   document.

27          G.     Produce the documents either as they are kept in the usual course of business or

28   organized and labeled to correspond to the specific request(s) to which the documents are

              AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                       -2-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 11 of 131




1    responsive. File folders, labels, and indices identifying documents requested herein shall be

2    produced intact with such documents. Documents attached to each other shall not be separated.

3           H.     These document requests are deemed to be continuing to the extent permitted by

4    Federal Rule of Civil Procedure 26(e). If at any later date you obtain any additional documents

5    different from those produced in response to these document requests, you shall promptly notify us

6    of the existence of such documents and produce them within a reasonable time.

7           I.     The terms “and” and “or” shall be construed both conjunctively and disjunctively.

8    The plural of any word includes the singular, and the singular includes the plural. The masculine

9    gender of any word includes the feminine, and the feminine of any word includes the masculine.

10   The past tense of any verb includes the present tense, and the present tense includes the past tense.

11   Each of these instructions is intended to make the request more inclusive.

12          J.     When a document request uses a defined term or word, each part of the definition is

13   incorporated into the document request.

14                                              DEFINITIONS
15          1.     The terms “YOU” and “YOUR” mean PG&E, and its agents, employees, officers,
     directors, attorneys, and/or anyone else acting on its behalf.
16

17          2.     The term “JH KELLY” means JH KELLY, LLC and its agents, employees, officers,
     directors, attorneys, and/or anyone else acting on its behalf.
18
19          3.     The term “TULSA” means TULSA INSPECTION RESOURCES, LLC, and its
     agents, employees, officers, directors, attorneys, and/or anyone else acting on its behalf.
20

21          4.     The term “E2” means E2 ENGINEERING CONSULTING ENGINEERS, INC., and
     its agents, employees, officers, directors, attorneys, and/or anyone else acting on its behalf.
22

23          5.     The term “GIE” means GULF INTERSTATE ENGINEERING COMPANY, and its
     agents, employees, officers, directors, attorneys, and/or anyone else acting on its behalf.
24

25          6.     The terms “DOCUMENT” and “DOCUMENTS” shall be synonymous in meaning
     and equal in scope to the usage of the term in Rule 34(a) of the Federal Rules of Civil Procedure,
26
     and thus means any designated documents or electronically stored information—including writings,
27
     drawings, graphs, charts, photographs, sound recordings, images, and other data or data
28

              AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                       -3-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 12 of 131




1    compilations—stored in any medium from which information can be obtained either directly or, if

2    necessary, after translation by the responding party into a reasonably usable form, including, without

3    limitation, electronic or computerized data compilations. A draft or non-identical copy is a separate

4    document within the meaning of this term.

5           7.     The   term    “COMMUNICATION”            or   “COMMUNICATIONS”             means    the
6    transmission, whether orally, electronically, or in writing, by any means of a word, statement, fact,

7    thing, idea, DOCUMENT, instruction, demand or question, and include any DOCUMENTS which

8    abstract, digest, transcribe or record any such communication.

9           8.     The terms “RELATE TO,” “RELATING TO” and “REFERRING TO” mean
10   constituting or evidencing and directly or indirectly mentioning, describing, referring to, pertaining

11   to, being connected with or reflecting upon the stated subject matter.

12          9.     The term “PROJECT” means the work of improvement that is the subject of the
13   above-entitled action, commonly known as the Burney K2 Replacement Project and generally

14   located at 27667 Highway 299, Burney, California 96013 in Shasta County, California.

15          10.    Any word not specifically defined herein shall be given its ordinary meaning.
16                       REQUESTS FOR PRODUCTION AND INSPECTION
17   REQUEST FOR PRODUCTION NO. 1:
18          All DOCUMENTS RELATING TO the leaking of the GOV-2 Valve and the causes
19   thereof.

20   REQUEST FOR PRODUCTION NO. 2:
21          All DOCUMENTS RELATING TO damage to the GOV-2 Valve and the causes thereof.

22   REQUEST FOR PRODUCTION NO. 3:
23          All DOCUMENTS RELATING TO YOUR allegation that AECOM failed to clean

24   construction debris out of the gas-line such that the GOV-2 valve is no longer able to properly seal

25   the flow of gas.

26   REQUEST FOR PRODUCTION NO. 4:
27          All DOCUMENTS RELATING to YOUR estimate that it will cost $3,713,586.40 to

28   replace the GOV-2 Valve.

                AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                      -4-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 13 of 131




1    REQUEST FOR PRODUCTION NO. 5:
2             All COMMUNICATIONS YOU have received or sent to any person or entity RELATING

3    TO YOUR estimate that it will cost $3,713,586.40 to replace the GOV-2 Valve.

4    REQUEST FOR PRODUCTION NO. 6:
5             All DOCUMENTS RELATING TO any inspections of the allegedly leaking GOV-2

6    valve.

7    REQUEST FOR PRODUCTION NO. 7:
8             All DOCUMENTS and COMMUNICATIONS RELATING TO damage to the V-35

9    Valve and the causes thereof.

10   REQUEST FOR PRODUCTION NO. 8:
11            All DOCUMENTS and COMMUNICATIONS RELATING to YOUR claim that YOU

12   have incurred costs of approximately $879,516 in connection with the V-35 Valve.

13   REQUEST FOR PRODUCTION NO. 9:
14            All DOCUMENTS and COMMUNICATIONS RELATING TO any inspections of the V-

15   35 Valve.

16   REQUEST FOR PRODUCTION NO. 10:
17            All DOCUMENTS and COMMUNICATIONS RELATING TO any damages or costs

18   incurred by YOU RELATING TO the POV-166 (Becker Valve).
19   REQUEST FOR PRODUCTION NO. 11:
20            All DOCUMENTS and COMMUNICATIONS RELATING to YOUR claim that YOU

21   have incurred $70,288 to repair the POV-166 Valve (Becker Valve).

22   REQUEST FOR PRODUCTION NO. 12:
23            All DOCUMENTS and COMMUNICATIONS RELATED TO any inspections of the

24   POV-166 valve (Becker Valve).

25   REQUEST FOR PRODUCTION NO. 13:
26            All DOCUMENTS and COMMUNICATIONS RELATED TO the repair of the POV-166

27   Valve (Becker Valve).

28

               AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                   -5-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 14 of 131




1    REQUEST FOR PRODUCTION NO. 14:
2          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR claim that the

3    standby generator “remains unreliable.”

4    REQUEST FOR PRODUCTION NO. 15:
5           All DOCUMENTS and COMMUNICATIONS RELATING TO any inspections of the

6    standby generator.

7    REQUEST FOR PRODUCTION NO. 16:
8           All DOCUMENTS and COMMUNICATIONS RELATING TO any costs or damages

9    incurred by YOU RELATING TO the standby generator.

10   REQUEST FOR PRODUCTION NO. 17:
11          All DOCUMENTS and COMMUNICATIONS RELATING TO any attempts to repair or

12   fix the standby generator.

13   REQUEST FOR PRODUCTION NO. 18:
14          All DOCUMENTS and COMMUNICATIONS exchanged between YOU and Peterson

15   Power Systems, Inc. RELATING TO the standby generator.

16   REQUEST FOR PRODUCTION NO. 19:
17          All DOCUMENTS and COMMUNICATIONS exchanged between YOU and Caterpillar

18   RELATING TO the standby generator.
19   REQUEST FOR PRODUCTION NO. 20:
20         All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR claim that the

21   standby generator “was improperly procured.”

22   REQUEST FOR PRODUCTION NO. 21:
23          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR allegation that

24   “PG&E has incurred costs of $544,841 in connection with … installing a new load bank.”

25   REQUEST FOR PRODUCTION NO. 22:
26          All DOCUMENTS RELATING TO YOUR conclusion that the standby generator needed

27   a new load bank.

28

             AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                    -6-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 15 of 131




1    REQUEST FOR PRODUCTION NO. 23:
2           All DOCUMENTS RELATING TO actions YOU took to address the performance of the

3    standby generator.

4    REQUEST FOR PRODUCTION NO. 24:
5           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that the

6    generator room ventilation is not working properly and needs to be replaced.

7    REQUEST FOR PRODUCTION NO. 25:
8           All DOCUMENTS and COMMUNICATIONS RELATING TO any repairs made to the

9    generator room ventilation.

10   REQUEST FOR PRODUCTION NO. 26:
11          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

12   have incurred costs of $725,101 RELATING TO repairs or replacement of the generator room

13   ventilation.

14   REQUEST FOR PRODUCTION NO. 27:
15          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspections of the

16   generator room ventilation.

17   REQUEST FOR PRODUCTION NO. 28:
18          All DOCUMENTS and COMMUNICATIONS RELATING TO any repairs made to the
19   generator room ventilation.

20   REQUEST FOR PRODUCTION NO. 29:
21          All DOCUMENTS and COMMUNICATIONS RELATING TO any replacement of any

22   parts RELATED TO the generator room ventilation.

23   REQUEST FOR PRODUCTION NO. 30:
24          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR claim that piping

25   penetrations need to be painted.

26   REQUEST FOR PRODUCTION NO. 31:
27          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that it will

28   cost $145,290 to paint piping penetrations.

              AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                    -7-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 16 of 131




1    REQUEST FOR PRODUCTION NO. 32:
2           All DOCUMENTS and COMMUNICATIONS RELATING TO any inspection of the

3    piping penetrations.

4    REQUEST FOR PRODUCTION NO. 33:
5           All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR painting of the

6    piping penetrations.

7    REQUEST FOR PRODUCTION NO. 34:
8           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that fuel gas

9    heaters pursuant to PCOs 0123 and 0170 must be removed.

10   REQUEST FOR PRODUCTION NO. 35:
11          All DOCUMENTS and COMMUNICATIONS RELATED TO the purpose of removing

12   fuel gas heaters pursuant to PCOs 0123 and 0170.

13   REQUEST FOR PRODUCTION NO. 36:
14          All DOCUMENTS RELATED TO YOUR claim that it will cost $11,721 to remove the

15   fuel gas heaters pursuant to PCOs 0123 and 0170.

16   REQUEST FOR PRODUCTION NO. 37:
17          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR allegation that

18   YOU are entitled to $113,335 in costs paid to AECOM for work on the fuel gas heaters that must
19   be removed pursuant to PCOs 0123 and 0170.

20   REQUEST FOR PRODUCTION NO. 38:
21          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspection by any

22   person or entity to the fuel gas heaters pursuant to PCOs 0123 and 0170.

23   REQUEST FOR PRODUCTION NO. 39:
24          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that the

25   demister must be removed.

26   REQUEST FOR PRODUCTION NO. 40:
27          All DOCUMENTS and COMMUNICATIONS RELATED TO issues YOU encountered

28   with the demister.

             AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                    -8-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 17 of 131




1    REQUEST FOR PRODUCTION NO. 41:
2           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

3    have incurred costs of $46,302.96 to remove the demister.

4    REQUEST FOR PRODUCTION NO. 42:
5           All DOCUMENTS RELATING TO any inspection of the demister.

6    REQUEST FOR PRODUCTION NO. 43:
7           All DOCUMENTS RELATING TO removal of demister.

8    REQUEST FOR PRODUCTION NO. 44:
9           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

10   have to fix and complete the As-Built Drawings.

11   REQUEST FOR PRODUCTION NO. 45:
12          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that it will

13   cost $452,268.96 to fix and complete the As-Built Drawings.

14   REQUEST FOR PRODUCTION NO. 46:
15          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

16   are required to complete demolition work that AECOM failed to complete.

17   REQUEST FOR PRODUCTION NO. 47:
18          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that it will
19   cost $452,268.96 to complete demolition work that AECOM failed to complete.

20   REQUEST FOR PRODUCTION NO. 48:
21          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

22   are entitled to an offset of $444,233.35 claimed by AECOM for demolition work pursuant to

23   PCO-0133.

24   REQUEST FOR PRODUCTION NO. 49:
25          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

26   were required to install safety bollards that AECOM allegedly failed to install.

27   REQUEST FOR PRODUCTION NO. 50:
28          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

             AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                     -9-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 18 of 131




1    incurred $83,804 to install safety bollards AECOM allegedly failed to install.

2    REQUEST FOR PRODUCTION NO. 51:
3           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

4    incurred an estimated $300,000 for compaction testing/inspections on the PROJECT.

5    REQUEST FOR PRODUCTION NO. 52:
6           All DOCUMENTS and COMMUNICATIONS RELATED to compaction testing and/or

7    inspection YOU conducted on the PROJECT.

8    REQUEST FOR PRODUCTION NO. 53:
9           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

10   incurred an estimated $25,000 for “failed X-rays” on the PROJECT.

11   REQUEST FOR PRODUCTION NO. 54:
12          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

13   incurred an estimated $37,304 for “foam discharge clean up” on the PROJECT.

14   REQUEST FOR PRODUCTION NO. 55:
15          All DOCUMENTS and COMMUNICATIONS RELATING TO the cause of the foam

16   discharge on the PROJECT.

17   REQUEST FOR PRODUCTION NO. 56:
18          All DOCUMENTS and COMMUNICATIONS RELATING TO the “foam discharge clean
19   up” on the PROJECT.

20   REQUEST FOR PRODUCTION NO. 57:
21          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

22   incurred an estimated $23,428.50 for “On-Site Spill Clean Up” on the PROJECT.

23   REQUEST FOR PRODUCTION NO. 58:
24          All DOCUMENTS RELATING TO the cause of the “On-Site Spill” on the PROJECT.

25   REQUEST FOR PRODUCTION NO. 59:
26          All DOCUMENTS and COMMUNICATIONS RELATING TO the “On-Site Spill Clean

27   Up” on the PROJECT.

28

             AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                    -10-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 19 of 131




1    REQUEST FOR PRODUCTION NO. 60:
2         All GIE pre-bid DOCUMENTS RELATING TO the PROJECT.

3    REQUEST FOR PRODUCTION NO. 61:
4         All DOCUMENTS RELATING TO PG&E’s approval (or lack thereof) of GIE’s design and

5    drawings.

6    REQUEST FOR PRODUCTION NO. 62:
7          All agreements YOU entered into with GIE RELATING TO the PROJECT.

8    REQUEST FOR PRODUCTION NO. 63:
9          All COMMUNICATIONS between PG&E and GIE regarding the PROJECT.

10   REQUEST FOR PRODUCTION NO. 64:
11         All requests for proposals for the PROJECT YOU provided to GIE.

12   REQUEST FOR PRODUCTION NO. 65:
13         All proposals to perform work on the PROJECT provided to YOU by GIE.

14   REQUEST FOR PRODUCTION NO. 66:
15         All minutes of meetings with GIE RELATED TO the PROJECT.

16   REQUEST FOR PRODUCTION NO. 67:
17         All DOCUMENTS exchanged between YOU and GIE RELATING TO the PROJECT.

18   REQUEST FOR PRODUCTION NO. 68:
19         All DOCUMENTS with reflect any comments or questions posed by YOU RELATING

20   TO any design or drawings created by GIE for the PROJECT.

21   REQUEST FOR PRODUCTION NO. 69:
22         All COMMUNICATIONS and DOCUMENTS exchanged between PG&E and TULSA

23   regarding the PROJECT.

24   REQUEST FOR PRODUCTION NO. 70:
25         All reports produced by TULSA RELATING TO the PROJECT.

26   REQUEST FOR PRODUCTION NO. 71:
27         All DOCUMENTS which reflect or RELATE TO any services performed by TULSA

28   regarding the PROJECT.

             AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                -11-
       Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 20 of 131




1    REQUEST FOR PRODUCTION NO. 72:
2           All COMMUNICATIONS and DOCUMENTS exchanged PG&E and E2 regarding the

3    PROJECT.

4    REQUEST FOR PRODUCTION NO. 73:
5           All reports produced by E2 RELATING TO the PROJECT.

6    REQUEST FOR PRODUCTION NO. 74:
7           All DOCUMENTS which reflect or RELATE TO any services performed by E2 regarding

8    the PROJECT.

9    REQUEST FOR PRODUCTION NO. 75:
10          All DOCUMENTS which supports YOUR contention that “PG&E has had to

11   repair/replace the defective work or will need to repair/replace the defective work earlier than it

12   otherwise would have had to, had the work been completed correctly.”

13   REQUEST FOR PRODUCTION NO. 76:
14          All COMMUNICATIONS and DOCUMENTS exchanged YOU and ARB, Inc.

15   RELATING TO the PROJECT.

16   REQUEST FOR PRODUCTION NO. 77:
17          All DOCUMENTS which reflect or RELATE TO any services performed by ARB, Inc.

18   regarding the PROJECT.
19   REQUEST FOR PRODUCTION NO. 78:
20          All DOCUMENTS which reflect YOUR calculation of liquidated damages assessed

21   against AECOM.

22

23   DATED: March 5, 2021

24
                                                          TROUTMAN PEPPER HAMILTON
25                                                        SANDERS LLP
26
                                                          By:    /s/ Luke N. Eaton
27                                                               Marion T. Hack
                                                                 Luke N. Eaton
28

              AECOM’S REQUEST FOR PRODUCTION OF DOCUMENTS TO PG&E, SET ONE
                                                      -12-
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 21 of 131


 1                                          PROOF OF SERVICE
 2          I am a resident of, or employed in, the County of Los Angeles. I am over the age of 18
     and not a party to this action. My business address is: Troutman Pepper Hamilton Sanders LLP,
 3   350 South Grand Avenue, Suite 3400, Los Angeles, CA 90071.
 4           On March 5, 2021, I served the following listed document(s), by method indicated below,
     on the parties in this action:
 5
          AECOM TECHNICAL SERVICES, INC.’S REQUEST FOR PRODUCTION OF
 6                      DOCUMENTS TO PG&E, SET ONE
 7                  by placing the document(s) listed above in a sealed envelope with postage thereon
                   fully prepaid, in the United States mail at Los Angeles, California addressed as set
 8                  forth below.
 9                  by placing the document(s) listed above in a sealed Federal Express envelope and
                   affixing a pre-paid air bill, and causing the envelope to be delivered to a Federal
10
                    Express agent for delivery.
11
                    by submitting the document(s) listed above to ACE Attorney Service, Inc. and
12
                   causing the documents to be delivered by an ACE Attorney Service, Inc.
                    messenger for delivery to the person(s) set forth below by close of business on
13                  March 2, 2020.
14                  by transmitting via e-mail or other electronic transmission the document(s) listed
                   above to the person(s) at the e-mail address(es) set forth below:
15

16                  by notice of electronic filing using the CM/ECF system (if person(s) is/are
                   registered with CM/ECF system)
17

18                                   [SEE ATTACHED SERVICE LIST]
19          I am readily familiar with the firm's practice of collection and processing correspondence
     for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
20   day with postage thereon fully prepaid in the ordinary course of business.
21            I declare under penalty of perjury under the laws of the State of California that the above
     is true and correct.
22
            Executed on March 5, 2021, at Los Angeles, California.
23

24

25
                                                     ______________________________
26                                                       JACQUELINE SIMS
27

28

                                                    1
                                             PROOF OF SERVICE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 22 of 131


 1                In re PG&E Corporation v. AECOM TECHNICAL SERVICES, INC.
                             Case No. 4:20-cv-05381-HSG (Lead Case)
 2                        (consolidated with Case No. 3:20-cv-08463 EMC)
 3
                                          SERVICE LIST
 4
     Aaron Gruber, Esq.                   T: (650) 445-0543          Attorneys for
 5   RALLS GRUBER & NIECE                 F: (415) 640-1991          Pacific Gas & Electric
     1700 S. El Camino Real, Suite 150                               Company
 6   San Mateo, CA 94402                  Email:
                                          agruber@rallsgruber.com
 7

 8   Eric A. Grasberger, Esq.             T: (213) 277-7226          Attorneys for
     Mario Nicholas, Esq.                                            JH Kelly LLC
 9                                        Email:
     STOEL RIVES LLP
     760 SW Ninth Avenue, Suite 3000      Eric.grasberger@stoel.co
10                                        m
     Portland, OR 97205                   Mario.nicholas@stoel.co
11                                        m
12
     Henry A. Wirta, Jr.                  hwirta@hfdclaw.com         Attorneys for Ed Staub &
13   Harrington Foxx Dubrow &                                        Sons Petroleum, Inc.
     Canter, LLP
14   601 Montgomery Street, Suite 800
     San Francisco, CA 94111
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
                                         PROOF OF SERVICE
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 23 of 131




                              EXHIBIT 2
      Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 24 of 131



 1   AARON R. GRUBER (CABN 209509)
     agruber@rallsgruber.com
 2   DYLAN J. CROSBY (CABN 299536)
     dcrosby@rallsgruber.com
 3   Ralls Gruber & Niece LLP
     1700 S. El Camino Real, Suite 150
 4   San Mateo, CA 94402
     Telephone: 650.445.0543
 5
     Attorneys for Counter-Defendant
 6   PACIFIC GAS & ELECTRIC COMPANY

 7

 8                            UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                   OAKLAND DIVISION

11     In Re                                     Case No. 4:20-cv-05381-HSG (Lead Case)

12     PG&E CORPORATION,                          (Reference withdrawn from Bankruptcy Case
                                                  No. 19-30088, Adv. Proc. No. 20-03019 and
13     vs.                                        Adv. Proc. No. 19-03008)
14                                                (Consolidated with Case No. 3:20-cv-08463-
       AECOM TECHNICAL SERVICES, INC.
15                                                EMC)

16                                               PACIFIC GAS & ELECTRIC
                                                 COMPANY’S RESPONSE TO AECOM’s
17                                               REQUESTS FOR PRODUCTION OF
                                                 DOCUMENTS, SET ONE
18

19             PROPOUNDING PARTY: AECOM Technical Services, Inc.
20             RESPONDING PARTY:      Pacific Gas & Electric Company
21             SET NO.:               One
22

23

24

25

26

27

28
                                              -1-

                          PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 25 of 131



 1          Pacific Gas & Electric Company, Inc. (PG&E) responds to AECOM Technical Services,

 2   Inc.’s (AECOM) Requests for Production of Documents, Set One (Requests) as follows:

 3                                   PRELIMINARY STATEMENT

 4          These responses are based on PG&E’s investigation to-date, and reflect the current status

 5   of PG&E’s knowledge, understanding, and belief respecting the Requests. PG&E’s investigation

 6   is continuing, and all information contained herein is based solely upon such information and

 7   evidence as is presently available and known to PG&E upon information and belief at this time.

 8   Further discovery, investigation, research, and analysis may supply additional facts and meaning

 9   to currently known information. PG&E reserves the right to amend any and all responses herein

10   as additional facts are ascertained, legal research is completed, and analysis is undertaken. The

11   responses made herein are made in a good faith effort to supply as much information as presently

12   known to PG&E.

13          Information contained in any response to these Requests is not an admission or

14   acknowledgement by PG&E that such information is relevant to any claim or defense in this action;

15   is without prejudice to PG&E’s right to contend at trial or in any other subsequent proceeding, in

16   this action or otherwise, that such information is inadmissible, irrelevant, immaterial, or not the

17   proper basis for discovery; and is without prejudice to, or waiver of, any objection to any future

18   use of such information that PG&E may be advised to make.

19                                      GENERAL OBJECTIONS

20          PG&E incorporates the following objections to each response below:

21          1.      PG&E objects to each Request, including without limitation any portion of the

22   definitions and instructions, that imposes duties or obligations or seeks information beyond what is

23   provided or permitted by the Federal Rules of Civil Procedure, the rules of this Court, or any other

24   applicable rules.

25          2.      PG&E further objects to each Request to the extent that it seeks disclosure of facts

26   and information that are protected from discovery by the attorney-client privilege, the work product

27   doctrine, or other privilege or immunity.

28
                                                    -2-

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 26 of 131



 1           3.      PG&E objects to each Request to the extent it asks PG&E to collect and produce

 2   documents already produced in this matter and/or already in the possession of AECOM based on

 3   its participation in the Project.

 4                         RESPONSES TO REQUESTS FOR PRODUCTION

 5   REQUEST FOR PRODUCTION NO. 1:

 6           All DOCUMENTS RELATING TO the leaking of the GOV-2 Valve and the causes thereof.

 7   RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

 8           PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 9   materials concerning, for example, opinions or analysis regarding the cause of the leaking of the

10   GOV-2 Valve. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the

11   extent it calls for the production of documents protected by the attorney-client privilege, attorney

12   work-product protection, or any other relevant state or federal privilege or protection. See Fed. R.

13   Civ. P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as

14   follows:

15           PG&E will produce all non-privileged documents responsive to this Request, which have

16   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

17   already produced in this litigation or in response to the Deposition Subpoenas for Production of

18   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

19   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

20   responsive to the categories of documents requested by AECOM and will produce such documents,

21   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

22   Discovery and investigation are ongoing.

23   REQUEST FOR PRODUCTION NO. 2:

24           All DOCUMENTS RELATING TO damage to the GOV-2 Valve and the causes thereof.

25   RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

26           PG&E objects to this Request to the extent it calls for the premature disclosure of expert

27   materials concerning, for example, opinions or analysis regarding the cause of the damage to the

28   GOV-2 Valve. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the
                                                -3-

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 27 of 131



 1   extent it calls for the production of documents protected by the attorney-client privilege, attorney

 2   work-product protection, or any other relevant state or federal privilege or protection. See Fed. R.

 3   Civ. P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as

 4   follows:

 5          PG&E will produce all non-privileged documents responsive to this Request, which have

 6   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 7   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 8   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 9   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

10   responsive to the categories of documents requested by AECOM and will produce such documents,

11   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

12   Discovery and investigation are ongoing

13   REQUEST FOR PRODUCTION NO. 3:

14          All DOCUMENTS RELATING TO YOUR allegation that AECOM failed to clean

15   construction debris out of the gas-line such that the GOV-2 valve is no longer able to properly seal

16   the flow of gas.

17   RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

18          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

19   materials concerning, for example, opinions or analysis regarding the damage to the GOV-2 Valve.

20   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

21   the production of documents protected by the attorney-client privilege, attorney work-product

22   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

23   Subject to the foregoing general and special objections, PG&E responds as follows:

24          PG&E will produce all non-privileged documents responsive to this Request, which have

25   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

26   already produced in this litigation or in response to the Deposition Subpoenas for Production of

27   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

28   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents
                                               -4-

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 28 of 131



 1   responsive to the categories of documents requested by AECOM and will produce such documents,

 2   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 3   Discovery and investigation are ongoing.

 4   REQUEST FOR PRODUCTION NO. 4:

 5          All DOCUMENTS RELATING to YOUR estimate that it will cost $3,713,586.40 to

 6   replace the GOV-2 Valve.

 7   RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

 8          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 9   materials concerning, for example, opinions or analysis regarding the damage to the GOV-2 Valve.

10   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

11   the production of documents protected by the attorney-client privilege, attorney work-product

12   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

13   Subject to the foregoing general and special objections, PG&E responds as follows:

14          PG&E will produce all non-privileged documents responsive to this Request, which have

15   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (i)

16   already produced in this litigation or in response to the Deposition Subpoenas for Production of

17   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

18   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

19   responsive to the categories of documents requested by AECOM and will produce such documents,

20   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

21   Discovery and investigation are ongoing.

22   REQUEST FOR PRODUCTION NO. 5:

23          All COMMUNICATIONS YOU have received or sent to any person or entity RELATING

24   TO YOUR estimate that it will cost $3,713,586.40 to replace the GOV-2 Valve.

25   RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

26          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

27   materials concerning, for example, opinions or analysis regarding the damage to the GOV-2 Valve.

28   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for
                                                  -5-

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 29 of 131



 1   the production of documents protected by the attorney-client privilege, attorney work-product

 2   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

 3   Subject to the foregoing general and special objections, PG&E responds as follows:

 4          PG&E will produce all non-privileged documents responsive to this Request, which have

 5   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 6   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 7   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 8   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 9   responsive to the categories of documents requested by AECOM and will produce such documents,

10   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

11   Discovery and investigation are ongoing.

12   REQUEST FOR PRODUCTION NO. 6:

13          All DOCUMENTS RELATING TO any inspections of the allegedly leaking GOV-2 valve.

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

15          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

16   materials concerning, for example, opinions or analysis regarding the damage to the GOV-2 Valve.

17   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

18   the production of documents protected by the attorney-client privilege, attorney work-product

19   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

20   Subject to the foregoing general and special objections, PG&E responds as follows:

21          PG&E will produce all non-privileged documents responsive to this Request, which have

22   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

23   already produced in this litigation or in response to the Deposition Subpoenas for Production of

24   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

25   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

26   responsive to the categories of documents requested by AECOM and will produce such documents,

27   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

28   Discovery and investigation are ongoing.
                                                      -6-

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 30 of 131



 1   REQUEST FOR PRODUCTION NO. 7:

 2          All DOCUMENTS and COMMUNICATIONS RELATING TO damage to the V-35 Valve

 3   and the causes thereof.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

 5          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 6   materials concerning, for example, opinions or analysis regarding the damage to the V-35 Valve.

 7   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

 8   the production of documents protected by the attorney-client privilege, attorney work-product

 9   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

10   Subject to the foregoing general and special objections, PG&E responds as follows:

11          PG&E will produce all non-privileged documents responsive to this Request, which have

12   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

13   already produced in this litigation or in response to the Deposition Subpoenas for Production of

14   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

15   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

16   responsive to the categories of documents requested by AECOM and will produce such documents,

17   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

18   Discovery and investigation are ongoing.

19   REQUEST FOR PRODUCTION NO. 8:

20          All DOCUMENTS and COMMUNICATIONS RELATING to YOUR claim that YOU

21   have incurred costs of approximately $879,516 in connection with the V-35 Valve.

22   RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

23          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

24   materials concerning, for example, opinions or analysis regarding the damage to the V-35 Valve.

25   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

26   the production of documents protected by the attorney-client privilege, attorney work-product

27   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

28   Subject to the foregoing general and special objections, PG&E responds as follows:
                                                    -7-

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 31 of 131



 1          PG&E will produce all non-privileged documents responsive to this Request, which have

 2   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 3   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 4   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 5   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 6   responsive to the categories of documents requested by AECOM and will produce such documents,

 7   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 8   Discovery and investigation are ongoing.

 9   REQUEST FOR PRODUCTION NO. 9:

10          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspections of the V-

11   35 Valve.

12   RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

13          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

14   because calls for the production of “all documents and communications relating to” inspections of

15   the V-35 Valve, regardless of relevancy. PG&E also objects to this Request because it is uncertain

16   as to time, in that, it does not define the time-period from which it is seeking documents. PG&E

17   further objects to this Request to the extent it calls for the premature disclosure of expert materials

18   concerning, for example, opinions or analysis regarding damage to the V-35 Valve. See Fed. R.

19   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

20   production of documents protected by the attorney-client privilege, attorney work-product

21   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

22   Subject to the foregoing general and special objections, PG&E responds as follows:

23          PG&E will produce all non-privileged documents responsive to this Request, which have

24   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

25   already produced in this litigation or in response to the Deposition Subpoenas for Production of

26   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

27   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

28   responsive to the categories of documents requested by AECOM and will produce such documents,
                                                    -8-

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 32 of 131



 1   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 2   Discovery and investigation are ongoing.

 3   REQUEST FOR PRODUCTION NO. 10:

 4          All DOCUMENTS and COMMUNICATIONS RELATING TO any damages or costs

 5   incurred by YOU RELATING TO the POV-166 (Becker Valve).

 6   RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

 7          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

 8   because calls for the production of “all documents and communications relating to” damages or

 9   costs incurred by PG&E relating to the POV-166 Valve, regardless of relevancy. PG&E also

10   objects to this Request because it is uncertain as to time, in that, it does not define the time-period

11   from which it is seeking documents. PG&E further objects to this Request to the extent it calls for

12   the premature disclosure of expert materials concerning, for example, opinions or analysis

13   regarding damage to the POV-166 Valve. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further

14   objects to this Request to the extent it calls for the production of documents protected by the

15   attorney-client privilege, attorney work-product protection, or any other relevant state or federal

16   privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special

17   objections, PG&E responds as follows:

18          PG&E will produce all non-privileged documents responsive to this Request, which have

19   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

20   already produced in this litigation or in response to the Deposition Subpoenas for Production of

21   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

22   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

23   responsive to the categories of documents requested by AECOM and will produce such documents,

24   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

25   Discovery and investigation are ongoing.

26   REQUEST FOR PRODUCTION NO. 11:

27          All DOCUMENTS and COMMUNICATIONS RELATING to YOUR claim that YOU

28   have incurred $70,288 to repair the POV-166 Valve (Becker Valve).
                                                  -9-

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 33 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

 2          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 3   materials concerning, for example, opinions or analysis regarding the damage to the POV-166

 4   Valve. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it

 5   calls for the production of documents protected by the attorney-client privilege, attorney work-

 6   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

 7   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

 8          PG&E will produce all non-privileged documents responsive to this Request, which have

 9   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

10   already produced in this litigation or in response to the Deposition Subpoenas for Production of

11   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

12   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

13   responsive to the categories of documents requested by AECOM and will produce such documents,

14   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

15   Discovery and investigation are ongoing.

16   REQUEST FOR PRODUCTION NO. 12:

17          All DOCUMENTS and COMMUNICATIONS RELATED TO any inspections of the

18   POV-166 valve (Becker Valve).

19   RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

20          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

21   because calls for the production of “all documents and communications relating to” inspections of

22   the POV-166 Valve, regardless of relevancy. PG&E also objects to this Request because it is

23   uncertain as to time, in that, it does not define the time-period from which it is seeking documents.

24   PG&E further objects to this Request to the extent it calls for the premature disclosure of expert

25   materials concerning, for example, opinions or analysis regarding damage to the POV-166 Valve.

26   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

27   the production of documents protected by the attorney-client privilege, attorney work-product

28
                                                    - 10 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 34 of 131



 1   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

 2   Subject to the foregoing general and special objections, PG&E responds as follows:

 3          PG&E will produce all non-privileged documents responsive to this Request, which have

 4   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 5   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 6   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 7   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 8   responsive to the categories of documents requested by AECOM and will produce such documents,

 9   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

10   Discovery and investigation are ongoing.

11   REQUEST FOR PRODUCTION NO. 13:

12          All DOCUMENTS and COMMUNICATIONS RELATED TO the repair of the POV-166

13   Valve (Becker Valve).

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

15          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

16   because calls for the production of “all documents and communications relating to” the repair of

17   the POV-166 Valve, regardless of relevancy. PG&E also objects to this Request because it is

18   uncertain as to time, in that, it does not define the time-period from which it is seeking documents.

19   PG&E further objects to this Request to the extent it calls for the premature disclosure of expert

20   materials concerning, for example, opinions or analysis regarding damage to the POV-166 Valve.

21   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

22   the production of documents protected by the attorney-client privilege, attorney work-product

23   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

24   Subject to the foregoing general and special objections, PG&E responds as follows:

25          PG&E will produce all non-privileged documents responsive to this Request, which have

26   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

27   already produced in this litigation or in response to the Deposition Subpoenas for Production of

28   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County
                                            - 11 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 35 of 131



 1   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 2   responsive to the categories of documents requested by AECOM and will produce such documents,

 3   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 4   Discovery and investigation are ongoing.

 5   REQUEST FOR PRODUCTION NO. 14:

 6          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR claim that the

 7   standby generator “remains unreliable.”

 8   RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

 9          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

10   materials concerning, for example, opinions or analysis regarding the reliability of the standby

11   generator. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent

12   it calls for the production of documents protected by the attorney-client privilege, attorney work-

13   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

14   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

15          PG&E will produce all non-privileged documents responsive to this Request, which have

16   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

17   already produced in this litigation or in response to the Deposition Subpoenas for Production of

18   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

19   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

20   responsive to the categories of documents requested by AECOM and will produce such documents,

21   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

22   Discovery and investigation are ongoing.

23   REQUEST FOR PRODUCTION NO. 15:

24          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspections of the

25   standby generator.

26   RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

27          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

28   because calls for the production of “all documents and communications relating to” inspections of
                                                   - 12 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 36 of 131



 1   the standby generator, regardless of relevancy. PG&E also objects to this Request because it is

 2   uncertain as to time, in that, it does not define the time-period from which it is seeking documents.

 3   PG&E further objects to this Request to the extent it calls for the premature disclosure of expert

 4   materials concerning, for example, opinions or analysis regarding the unreliability of the standby

 5   generator. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent

 6   it calls for the production of documents protected by the attorney-client privilege, attorney work-

 7   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

 8   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

 9          PG&E will produce all non-privileged documents responsive to this Request, which have

10   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

11   already produced in this litigation or in response to the Deposition Subpoenas for Production of

12   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

13   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

14   responsive to the categories of documents requested by AECOM and will produce such documents,

15   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

16   Discovery and investigation are ongoing.

17   REQUEST FOR PRODUCTION NO. 16:

18          All DOCUMENTS and COMMUNICATIONS RELATING TO any costs or damages

19   incurred by YOU RELATING TO the standby generator.

20   RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

21          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

22   because calls for the production of “all documents and communications relating to” costs or

23   damages incurred by PG&E relating to the standby generator, regardless of relevancy. PG&E also

24   objects to this Request because it is uncertain as to time, in that, it does not define the time-period

25   from which it is seeking documents. PG&E further objects to this Request to the extent it calls for

26   the premature disclosure of expert materials concerning, for example, opinions or analysis

27   regarding the standby generator. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this

28   Request to the extent it calls for the production of documents protected by the attorney-client
                                                   - 13 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 37 of 131



 1   privilege, attorney work-product protection, or any other relevant state or federal privilege or

 2   protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special objections,

 3   PG&E responds as follows:

 4          PG&E will produce all non-privileged documents responsive to this Request, which have

 5   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 6   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 7   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 8   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 9   responsive to the categories of documents requested by AECOM and will produce such documents,

10   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

11   Discovery and investigation are ongoing.

12   REQUEST FOR PRODUCTION NO. 17:

13          All DOCUMENTS and COMMUNICATIONS RELATING TO any attempts to repair or

14   fix the standby generator.

15   RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

16          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

17   because calls for the production of “all documents and communications relating to” attempts to

18   repair or fix the standby generator, regardless of relevancy. PG&E also objects to this Request

19   because it is uncertain as to time, in that, it does not define the time-period from which it is seeking

20   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure

21   of expert materials concerning, for example, opinions or analysis regarding the standby generator.

22   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further v to this Request to the extent it calls for the

23   production of documents protected by the attorney-client privilege, attorney work-product

24   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

25   Subject to the foregoing general and special objections, PG&E responds as follows:

26          PG&E will produce all non-privileged documents responsive to this Request, which have

27   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

28   already produced in this litigation or in response to the Deposition Subpoenas for Production of
                                                    - 14 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 38 of 131



 1   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 2   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 3   responsive to the categories of documents requested by AECOM and will produce such documents,

 4   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 5   Discovery and investigation are ongoing.

 6   REQUEST FOR PRODUCTION NO. 18:

 7          All DOCUMENTS and COMMUNICATIONS exchanged between YOU and Peterson

 8   Power Systems, Inc. RELATING TO the standby generator.

 9   RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

10          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

11   because calls for the production of “all documents and communications exchanged between [PG&E]

12   and Peterson Power Systems, Inc. relating to” the standby generator, regardless of relevancy.

13   PG&E also objects to this Request because it is uncertain as to time, in that, it does not define the

14   time-period from which it is seeking documents. Subject to the foregoing general and special

15   objections, PG&E responds as follows:

16          PG&E will produce all documents responsive to this Request, which have not already been

17   produced in this litigation or in response to the Deposition Subpoenas for Production of Business

18   Records served by AECOM and JH Kelly on PG&E in connection with Shasta County Superior

19   Court, Case No. 192600. PG&E is in the process of collecting the relevant documents responsive

20   to the categories of documents requested by AECOM and will produce such documents, likely on

21   a rolling basis, once it has had an opportunity to review them for privilege and relevance. Discovery

22   and investigation are ongoing.

23   REQUEST FOR PRODUCTION NO. 19:

24          All DOCUMENTS and COMMUNICATIONS exchanged between YOU and Caterpillar

25   RELATING TO the standby generator.

26   RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

27          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

28   because calls for the production of “all documents and communications exchanged between [PG&E]
                                                    - 15 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 39 of 131



 1   and Caterpillar relating to” the standby generator, regardless of relevancy. PG&E also objects to

 2   this Request because it is uncertain as to time, in that, it does not define the time-period from which

 3   it is seeking documents. Subject to the foregoing general and special objections, PG&E responds

 4   as follows:

 5          PG&E will produce all documents responsive to this Request, which have not already been

 6   produced in this litigation or in response to the Deposition Subpoenas for Production of Business

 7   Records served by AECOM and JH Kelly on PG&E in connection with Shasta County Superior

 8   Court, Case No. 192600. PG&E is in the process of collecting the relevant documents responsive

 9   to the categories of documents requested by AECOM and will produce such documents, likely on

10   a rolling basis, once it has had an opportunity to review them for privilege and relevance. Discovery

11   and investigation are ongoing.

12   REQUEST FOR PRODUCTION NO. 20:

13          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR claim that the

14   standby generator “was improperly procured.”

15   RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

16          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

17   materials concerning, for example, opinions or analysis regarding the procurement of the standby

18   generator. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent

19   it calls for the production of documents protected by the attorney-client privilege, attorney work-

20   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

21   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

22          PG&E will produce all non-privileged documents responsive to this Request, which have

23   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

24   already produced in this litigation or in response to the Deposition Subpoenas for Production of

25   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

26   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

27   responsive to the categories of documents requested by AECOM and will produce such documents,

28
                                                     - 16 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 40 of 131



 1   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 2   Discovery and investigation are ongoing.

 3   REQUEST FOR PRODUCTION NO. 21:

 4          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR allegation that

 5   “PG&E has incurred costs of $544,841 in connection with … installing a new load bank.”

 6   RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

 7          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 8   materials concerning, for example, opinions or analysis regarding the load bank. See Fed. R. Civ.

 9   P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production

10   of documents protected by the attorney-client privilege, attorney work-product protection, or any

11   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

12   foregoing general and special objections, PG&E responds as follows:

13          PG&E will produce all non-privileged documents responsive to this Request, which have

14   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

15   already produced in this litigation or in response to the Deposition Subpoenas for Production of

16   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

17   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

18   responsive to the categories of documents requested by AECOM and will produce such documents,

19   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

20   Discovery and investigation are ongoing.

21   REQUEST FOR PRODUCTION NO. 22:

22          All DOCUMENTS RELATING TO YOUR conclusion that the standby generator needed

23   a new load bank.

24   RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

25          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

26   materials concerning, for example, opinions or analysis regarding the load bank. See Fed. R. Civ.

27   P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production

28   of documents protected by the attorney-client privilege, attorney work-product protection, or any
                                                  - 17 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 41 of 131



 1   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

 2   foregoing general and special objections, PG&E responds as follows:

 3          PG&E will produce all non-privileged documents responsive to this Request, which have

 4   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 5   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 6   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 7   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 8   responsive to the categories of documents requested by AECOM and will produce such documents,

 9   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

10   Discovery and investigation are ongoing.

11   REQUEST FOR PRODUCTION NO. 23:

12          All DOCUMENTS RELATING TO actions YOU took to address the performance of the

13   standby generator.

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

15          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

16   materials concerning, for example, opinions or analysis regarding the performance of the standby

17   generator. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent

18   it calls for the production of documents protected by the attorney-client privilege, attorney work-

19   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

20   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

21          PG&E will produce all non-privileged documents responsive to this Request, which have

22   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

23   already produced in this litigation or in response to the Deposition Subpoenas for Production of

24   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

25   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

26   responsive to the categories of documents requested by AECOM and will produce such documents,

27   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

28   Discovery and investigation are ongoing.
                                                    - 18 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 42 of 131



 1   REQUEST FOR PRODUCTION NO. 24:

 2          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that the

 3   generator room ventilation is not working properly and needs to be replaced.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

 5          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 6   materials concerning, for example, opinions or analysis regarding the generator room ventilation.

 7   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

 8   the production of documents protected by the attorney-client privilege, attorney work-product

 9   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

10   Subject to the foregoing general and special objections, PG&E responds as follows:

11          PG&E will produce all non-privileged documents responsive to this Request, which have

12   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

13   already produced in this litigation or in response to the Deposition Subpoenas for Production of

14   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

15   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

16   responsive to the categories of documents requested by AECOM and will produce such documents,

17   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

18   Discovery and investigation are ongoing.

19   REQUEST FOR PRODUCTION NO. 25:

20          All DOCUMENTS and COMMUNICATIONS RELATING TO any repairs made to the

21   generator room ventilation.

22   RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

23          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

24   because calls for the production of “all documents and communications relating to” repairs made

25   to the generator room ventilation, regardless of relevancy. PG&E also objects to this Request

26   because it is uncertain as to time, in that, it does not define the time-period from which it is seeking

27   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure

28   of expert materials concerning, for example, opinions or analysis regarding the generator room
                                                  - 19 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 43 of 131



 1   ventilation. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent

 2   it calls for the production of documents protected by the attorney-client privilege, attorney work-

 3   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

 4   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

 5          PG&E will produce all non-privileged documents responsive to this Request, which have

 6   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 7   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 8   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 9   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

10   responsive to the categories of documents requested by AECOM and will produce such documents,

11   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

12   Discovery and investigation are ongoing.

13   REQUEST FOR PRODUCTION NO. 26:

14          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

15   have incurred costs of $725,101 RELATING TO repairs or replacement of the generator room

16   ventilation.

17   RESPONSE TO REQUEST FOR PRODUCTION NO. 26:

18          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

19   materials concerning, for example, opinions or analysis regarding the generator room ventilation.

20   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

21   the production of documents protected by the attorney-client privilege, attorney work-product

22   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

23   Subject to the foregoing general and special objections, PG&E responds as follows:

24          PG&E will produce all non-privileged documents responsive to this Request, which have

25   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

26   already produced in this litigation or in response to the Deposition Subpoenas for Production of

27   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

28   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents
                                              - 20 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 44 of 131



 1   responsive to the categories of documents requested by AECOM and will produce such documents,

 2   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 3   Discovery and investigation are ongoing.

 4   REQUEST FOR PRODUCTION NO. 27:

 5          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspections of the

 6   generator room ventilation.

 7   RESPONSE TO REQUEST FOR PRODUCTION NO. 27:

 8          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

 9   because calls for the production of “all documents and communications relating to” inspections of

10   the generator room ventilation, regardless of relevancy. PG&E also objects to this Request because

11   it is uncertain as to time, in that, it does not define the time-period from which it is seeking

12   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure

13   of expert materials concerning, for example, opinions or analysis regarding the generator room

14   ventilation. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent

15   it calls for the production of documents protected by the attorney-client privilege, attorney work-

16   product protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ.

17   P. 26(b)(1). Subject to the foregoing general and special objections, PG&E responds as follows:

18          PG&E will produce all non-privileged documents responsive to this Request, which have

19   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

20   already produced in this litigation or in response to the Deposition Subpoenas for Production of

21   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

22   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

23   responsive to the categories of documents requested by AECOM and will produce such documents,

24   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

25   Discovery and investigation are ongoing.

26   REQUEST FOR PRODUCTION NO. 28:

27          All DOCUMENTS and COMMUNICATIONS RELATING TO any repairs made to the

28   generator room ventilation.
                                                    - 21 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 45 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 28:

 2          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

 3   because calls for the production of “all documents and communications relating to” repairs made

 4   to the generator room ventilation, regardless of relevancy. PG&E also objects to this Request

 5   because it is uncertain as to time, in that, it does not define the time-period from which it is seeking

 6   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure

 7   of expert materials concerning, for example, opinions or analysis regarding repairs made to the

 8   generator room ventilation. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this

 9   Request to the extent it calls for the production of documents protected by the attorney-client

10   privilege, attorney work-product protection, or any other relevant state or federal privilege or

11   protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special objections,

12   PG&E responds as follows:

13          PG&E will produce all non-privileged documents responsive to this Request, which have

14   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

15   already produced in this litigation or in response to the Deposition Subpoenas for Production of

16   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

17   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

18   responsive to the categories of documents requested by AECOM and will produce such documents,

19   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

20   Discovery and investigation are ongoing.

21   REQUEST FOR PRODUCTION NO. 29:

22          All DOCUMENTS and COMMUNICATIONS RELATING TO any replacement of any

23   parts RELATED TO the generator room ventilation.

24   RESPONSE TO REQUEST FOR PRODUCTION NO. 29:

25          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

26   because calls for the production of “all documents and communications relating to” replacement of

27   generator room ventilation parts, regardless of relevancy. PG&E also objects to this Request

28   because it is uncertain as to time, in that, it does not define the time-period from which it is seeking
                                                        - 22 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 46 of 131



 1   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure

 2   of expert materials concerning, for example, opinions or analysis regarding repairs made to the

 3   generator room ventilation. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this

 4   Request to the extent it calls for the production of documents protected by the attorney-client

 5   privilege, attorney work-product protection, or any other relevant state or federal privilege or

 6   protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special objections,

 7   PG&E responds as follows:

 8          PG&E will produce all non-privileged documents responsive to this Request, which have

 9   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

10   already produced in this litigation or in response to the Deposition Subpoenas for Production of

11   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

12   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

13   responsive to the categories of documents requested by AECOM and will produce such documents,

14   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

15   Discovery and investigation are ongoing.

16   REQUEST FOR PRODUCTION NO. 30:

17          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR claim that piping

18   penetrations need to be painted.

19   RESPONSE TO REQUEST FOR PRODUCTION NO. 30:

20          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

21   materials concerning, for example, opinions or analysis regarding the piping penetrations. See Fed.

22   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

23   production of documents protected by the attorney-client privilege, attorney work-product

24   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

25   Subject to the foregoing general and special objections, PG&E responds as follows:

26          PG&E will produce all non-privileged documents responsive to this Request, which have

27   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

28   already produced in this litigation or in response to the Deposition Subpoenas for Production of
                                                    - 23 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 47 of 131



 1   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 2   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 3   responsive to the categories of documents requested by AECOM and will produce such documents,

 4   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 5   Discovery and investigation are ongoing.

 6   REQUEST FOR PRODUCTION NO. 31:

 7          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that it will

 8   cost $145,290 to paint piping penetrations.

 9   RESPONSE TO REQUEST FOR PRODUCTION NO. 31:

10          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

11   materials concerning, for example, opinions or analysis regarding the piping penetrations. See Fed.

12   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

13   production of documents protected by the attorney-client privilege, attorney work-product

14   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

15   Subject to the foregoing general and special objections, PG&E responds as follows:

16          PG&E will produce all non-privileged documents responsive to this Request, which have

17   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

18   already produced in this litigation or in response to the Deposition Subpoenas for Production of

19   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

20   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

21   responsive to the categories of documents requested by AECOM and will produce such documents,

22   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

23   Discovery and investigation are ongoing.

24   REQUEST FOR PRODUCTION NO. 32:

25          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspection of the

26   piping penetrations.

27

28
                                                      - 24 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 48 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 32:

 2          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

 3   because calls for the production of “all documents and communications relating to” inspections of

 4   the piping penetrations, regardless of relevancy. PG&E also objects to this Request because it is

 5   uncertain as to time, in that, it does not define the time-period from which it is seeking documents.

 6   PG&E further objects to this Request to the extent it calls for the premature disclosure of expert

 7   materials concerning, for example, opinions or analysis regarding the piping penetrations. See Fed.

 8   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

 9   production of documents protected by the attorney-client privilege, attorney work-product

10   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

11   Subject to the foregoing general and special objections, PG&E responds as follows:

12          PG&E will produce all non-privileged documents responsive to this Request, which have

13   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

14   already produced in this litigation or in response to the Deposition Subpoenas for Production of

15   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

16   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

17   responsive to the categories of documents requested by AECOM and will produce such documents,

18   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

19   Discovery and investigation are ongoing.

20   REQUEST FOR PRODUCTION NO. 33:

21          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR painting of the

22   piping penetrations.

23   RESPONSE TO REQUEST FOR PRODUCTION NO. 33:

24          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

25   because calls for the production of “all documents and communications relating to” PG&E’s

26   painting of the piping penetrations, regardless of relevancy. PG&E also objects to this Request

27   because it is uncertain as to time, in that, it does not define the time-period from which it is seeking

28   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure
                                                 - 25 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 49 of 131



 1   of expert materials concerning, for example, opinions or analysis regarding the piping penetrations.

 2   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

 3   the production of documents protected by the attorney-client privilege, attorney work-product

 4   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

 5   Subject to the foregoing general and special objections, PG&E responds as follows:

 6          PG&E will produce all non-privileged documents responsive to this Request, which have

 7   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 8   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 9   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

10   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

11   responsive to the categories of documents requested by AECOM and will produce such documents,

12   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

13   Discovery and investigation are ongoing.

14   REQUEST FOR PRODUCTION NO. 34:

15          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that fuel gas

16   heaters pursuant to PCOs 0123 and 0170 must be removed.

17   RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

18          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

19   materials concerning, for example, opinions or analysis regarding the fuel gas heaters. See Fed. R.

20   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

21   production of documents protected by the attorney-client privilege, attorney work-product

22   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

23   Subject to the foregoing general and special objections, PG&E responds as follows:

24          PG&E will produce all non-privileged documents responsive to this Request, which have

25   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

26   already produced in this litigation or in response to the Deposition Subpoenas for Production of

27   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

28   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents
                                              - 26 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 50 of 131



 1   responsive to the categories of documents requested by AECOM and will produce such documents,

 2   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 3   Discovery and investigation are ongoing.

 4   REQUEST FOR PRODUCTION NO. 35:

 5          All DOCUMENTS and COMMUNICATIONS RELATED TO the purpose of removing

 6   fuel gas heaters pursuant to PCOs 0123 and 0170.

 7   RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

 8          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 9   materials concerning, for example, opinions or analysis regarding the fuel gas heaters. See Fed. R.

10   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

11   production of documents protected by the attorney-client privilege, attorney work-product

12   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

13   Subject to the foregoing general and special objections, PG&E responds as follows:

14          PG&E will produce all non-privileged documents responsive to this Request, which have

15   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

16   already produced in this litigation or in response to the Deposition Subpoenas for Production of

17   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

18   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

19   responsive to the categories of documents requested by AECOM and will produce such documents,

20   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

21   Discovery and investigation are ongoing.

22   REQUEST FOR PRODUCTION NO. 36:

23          All DOCUMENTS RELATED TO YOUR claim that it will cost $11,721 to remove the

24   fuel gas heaters pursuant to PCOs 0123 and 0170.

25   RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

26          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

27   materials concerning, for example, opinions or analysis regarding the fuel gas heaters. See Fed. R.

28   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the
                                              - 27 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 51 of 131



 1   production of documents protected by the attorney-client privilege, attorney work-product

 2   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

 3   Subject to the foregoing general and special objections, PG&E responds as follows:

 4          PG&E will produce all non-privileged documents responsive to this Request, which have

 5   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 6   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 7   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 8   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 9   responsive to the categories of documents requested by AECOM and will produce such documents,

10   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

11   Discovery and investigation are ongoing.

12   REQUEST FOR PRODUCTION NO. 37:

13          All DOCUMENTS and COMMUNICATIONS RELATING TO YOUR allegation that

14   YOU are entitled to $113,335 in costs paid to AECOM for work on the fuel gas heaters that must

15   be removed pursuant to PCOs 0123 and 0170.

16   RESPONSE TO REQUEST FOR PRODUCTION NO. 37:

17          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

18   materials concerning, for example, opinions or analysis regarding the fuel gas heaters. See Fed. R.

19   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

20   production of documents protected by the attorney-client privilege, attorney work-product

21   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

22   Subject to the foregoing general and special objections, PG&E responds as follows:

23          PG&E will produce all non-privileged documents responsive to this Request, which have

24   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

25   already produced in this litigation or in response to the Deposition Subpoenas for Production of

26   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

27   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

28   responsive to the categories of documents requested by AECOM and will produce such documents,
                                                   - 28 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 52 of 131



 1   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 2   Discovery and investigation are ongoing.

 3   REQUEST FOR PRODUCTION NO. 38:

 4          All DOCUMENTS and COMMUNICATIONS RELATING TO any inspection by any

 5   person or entity to the fuel gas heaters pursuant to PCOs 0123 and 0170.

 6   RESPONSE TO REQUEST FOR PRODUCTION NO. 38:

 7          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 8   materials concerning, for example, opinions or analysis regarding the fuel gas heaters. See Fed. R.

 9   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

10   production of documents protected by the attorney-client privilege, attorney work-product

11   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

12   Subject to the foregoing general and special objections, PG&E responds as follows:

13          PG&E will produce all non-privileged documents responsive to this Request, which have

14   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

15   already produced in this litigation or in response to the Deposition Subpoenas for Production of

16   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

17   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

18   responsive to the categories of documents requested by AECOM and will produce such documents,

19   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

20   Discovery and investigation are ongoing.

21   REQUEST FOR PRODUCTION NO. 39:

22          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that the

23   demister must be removed.

24   RESPONSE TO REQUEST FOR PRODUCTION NO. 39:

25          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

26   materials concerning, for example, opinions or analysis regarding the demister. See Fed. R. Civ. P.

27   26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production of

28   documents protected by the attorney-client privilege, attorney work-product protection, or any
                                                 - 29 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 53 of 131



 1   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

 2   foregoing general and special objections, PG&E responds as follows:

 3          PG&E will produce all non-privileged documents responsive to this Request, which have

 4   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 5   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 6   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 7   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 8   responsive to the categories of documents requested by AECOM and will produce such documents,

 9   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

10   Discovery and investigation are ongoing.

11   REQUEST FOR PRODUCTION NO. 40:

12          All DOCUMENTS and COMMUNICATIONS RELATED TO issues YOU encountered

13   with the demister.

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 40:

15          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

16   because calls for the production of “all documents and communications relating to” issues PG&E

17   encountered with the demister, regardless of relevancy. PG&E also objects to this Request because

18   it is uncertain as to time, in that, it does not define the time-period from which it is seeking

19   documents. PG&E further objects to this Request to the extent it calls for the premature disclosure

20   of expert materials concerning, for example, opinions or analysis regarding the demister. See Fed.

21   R. Civ. P. 26(b)(4)(B)-(C). PG&E further to this Request to the extent it calls for the production

22   of documents protected by the attorney-client privilege, attorney work-product protection, or any

23   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

24   foregoing general and special objections, PG&E responds as follows:

25          PG&E will produce all non-privileged documents responsive to this Request, which have

26   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

27   already produced in this litigation or in response to the Deposition Subpoenas for Production of

28   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County
                                            - 30 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 54 of 131



 1   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 2   responsive to the categories of documents requested by AECOM and will produce such documents,

 3   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 4   Discovery and investigation are ongoing.

 5   REQUEST FOR PRODUCTION NO. 41:

 6          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

 7   have incurred costs of $46,302.96 to remove the demister.

 8   RESPONSE TO REQUEST FOR PRODUCTION NO. 41:

 9          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

10   materials concerning, for example, opinions or analysis regarding the demister. See Fed. R. Civ. P.

11   26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production of

12   documents protected by the attorney-client privilege, attorney work-product protection, or any

13   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

14   foregoing general and special objections, PG&E responds as follows:

15          PG&E will produce all non-privileged documents responsive to this Request, which have

16   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

17   already produced in this litigation or in response to the Deposition Subpoenas for Production of

18   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

19   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

20   responsive to the categories of documents requested by AECOM and will produce such documents,

21   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

22   Discovery and investigation are ongoing.

23   REQUEST FOR PRODUCTION NO. 42:

24          All DOCUMENTS RELATING TO any inspection of the demister.

25   RESPONSE TO REQUEST FOR PRODUCTION NO. 42:

26          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

27   because calls for the production of “all documents relating to” inspections of the demister,

28   regardless of relevancy. PG&E also objects to this Request because it is uncertain as to time, in
                                                 - 31 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 55 of 131



 1   that, it does not define the time-period from which it is seeking documents. PG&E further objects

 2   to this Request to the extent it calls for the premature disclosure of expert materials concerning, for

 3   example, opinions or analysis regarding the demister. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E

 4   further objects to this Request to the extent it calls for the production of documents protected by

 5   the attorney-client privilege, attorney work-product protection, or any other relevant state or federal

 6   privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special

 7   objections, PG&E responds as follows:

 8          PG&E will produce all non-privileged documents responsive to this Request, which have

 9   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

10   already produced in this litigation or in response to the Deposition Subpoenas for Production of

11   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

12   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

13   responsive to the categories of documents requested by AECOM and will produce such documents,

14   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

15   Discovery and investigation are ongoing.

16   REQUEST FOR PRODUCTION NO. 43:

17          All DOCUMENTS RELATING TO removal of demister.

18   RESPONSE TO REQUEST FOR PRODUCTION NO. 43:

19          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

20   because calls for the production of “all documents and communications relating to” removal of the

21   demister, regardless of relevancy. PG&E also objects to this Request because it is uncertain as to

22   time, in that, it does not define the time-period from which it is seeking documents. PG&E further

23   objects to this Request to the extent it calls for the premature disclosure of expert materials

24   concerning, for example, opinions or analysis regarding the demister.           See Fed. R. Civ. P.

25   26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production of

26   documents protected by the attorney-client privilege, attorney work-product protection, or any

27   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

28   foregoing general and special objections, PG&E responds as follows:
                                                  - 32 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 56 of 131



 1          PG&E will produce all non-privileged documents responsive to this Request, which have

 2   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 3   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 4   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 5   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 6   responsive to the categories of documents requested by AECOM and will produce such documents,

 7   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 8   Discovery and investigation are ongoing.

 9   REQUEST FOR PRODUCTION NO. 44:

10          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

11   have to fix and complete the As-Built Drawings.

12   RESPONSE TO REQUEST FOR PRODUCTION NO. 44:

13          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

14   materials concerning, for example, opinions or analysis regarding the As-Built Drawings. See Fed.

15   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

16   production of documents protected by the attorney-client privilege, attorney work-product

17   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

18   Subject to the foregoing general and special objections, and PG&E responds as follows:

19          PG&E will produce all non-privileged documents responsive to this Request, which have

20   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

21   already produced in this litigation or in response to the Deposition Subpoenas for Production of

22   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

23   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

24   responsive to the categories of documents requested by AECOM and will produce such documents,

25   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

26   Discovery and investigation are ongoing.

27

28
                                                      - 33 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 57 of 131



 1   REQUEST FOR PRODUCTION NO. 45:

 2          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that it will

 3   cost $452,268.96 to fix and complete the As-Built Drawings.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 45:

 5          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 6   materials concerning, for example, opinions or analysis regarding the As-Built Drawings. See Fed.

 7   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

 8   production of documents protected by the attorney-client privilege, attorney work-product

 9   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

10   Subject to the foregoing general and special objections, PG&E responds as follows:

11          PG&E will produce all non-privileged documents responsive to this Request, which have

12   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

13   already produced in this litigation or in response to the Deposition Subpoenas for Production of

14   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

15   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

16   responsive to the categories of documents requested by AECOM and will produce such documents,

17   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

18   Discovery and investigation are ongoing.

19   REQUEST FOR PRODUCTION NO. 46:

20          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU are

21   required to complete demolition work that AECOM failed to complete.

22   RESPONSE TO REQUEST FOR PRODUCTION NO. 46:

23          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

24   materials concerning, for example, opinions or analysis regarding remaining demolition work. See

25   Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

26   production of documents protected by the attorney-client privilege, attorney work-product

27   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

28   Subject to the foregoing general and special objections, PG&E responds as follows:
                                                   - 34 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 58 of 131



 1          PG&E will produce all non-privileged documents responsive to this Request, which have

 2   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 3   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 4   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 5   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 6   responsive to the categories of documents requested by AECOM and will produce such documents,

 7   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 8   Discovery and investigation are ongoing.

 9   REQUEST FOR PRODUCTION NO. 47:

10          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that it will

11   cost $452,268.96 to complete demolition work that AECOM failed to complete.

12   RESPONSE TO REQUEST FOR PRODUCTION NO. 47:

13          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

14   materials concerning, for example, opinions or analysis regarding the demolition work. See Fed.

15   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

16   production of documents protected by the attorney-client privilege, attorney work-product

17   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

18   Subject to the foregoing general and special objections, PG&E responds as follows:

19          PG&E will produce all non-privileged documents responsive to this Request, which have

20   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

21   already produced in this litigation or in response to the Deposition Subpoenas for Production of

22   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

23   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

24   responsive to the categories of documents requested by AECOM and will produce such documents,

25   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

26   Discovery and investigation are ongoing.

27

28
                                                      - 35 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 59 of 131



 1   REQUEST FOR PRODUCTION NO. 48:

 2           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU are

 3   entitled to an offset of $444,233.35 claimed by AECOM for demolition work pursuant to PCO-

 4   0133.

 5   RESPONSE TO REQUEST FOR PRODUCTION NO. 48:

 6           PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 7   materials concerning, for example, opinions or analysis regarding the demolition work. See Fed.

 8   R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

 9   production of documents protected by the attorney-client privilege, attorney work-product

10   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

11   Subject to the foregoing general and special objections, PG&E responds as follows:

12           PG&E will produce all non-privileged documents responsive to this Request, which have

13   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

14   already produced in this litigation or in response to the Deposition Subpoenas for Production of

15   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

16   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

17   responsive to the categories of documents requested by AECOM and will produce such documents,

18   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

19   Discovery and investigation are ongoing.

20   REQUEST FOR PRODUCTION NO. 49:

21           All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

22   were required to install safety bollards that AECOM allegedly failed to install.

23   RESPONSE TO REQUEST FOR PRODUCTION NO. 49:

24           PG&E objects to this Request to the extent it calls for the premature disclosure of expert

25   materials concerning, for example, opinions or analysis regarding the safety bollards. See Fed. R.

26   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

27   production of documents protected by the attorney-client privilege, attorney work-product

28
                                                      - 36 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 60 of 131



 1   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

 2   Subject to the foregoing general and special objections, PG&E responds as follows:

 3          PG&E will produce all non-privileged documents responsive to this Request, which have

 4   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 5   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 6   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 7   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 8   responsive to the categories of documents requested by AECOM and will produce such documents,

 9   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

10   Discovery and investigation are ongoing.

11   REQUEST FOR PRODUCTION NO. 50:

12          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

13   incurred $83,804 to install safety bollards AECOM allegedly failed to install.

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 50:

15          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

16   materials concerning, for example, opinions or analysis regarding the safety bollards. See Fed. R.

17   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

18   production of documents protected by the attorney-client privilege, attorney work-product

19   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

20   Subject to the foregoing general and special objections, PG&E responds as follows:

21          PG&E will produce all non-privileged documents responsive to this Request, which have

22   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

23   already produced in this litigation or in response to the Deposition Subpoenas for Production of

24   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

25   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

26   responsive to the categories of documents requested by AECOM and will produce such documents,

27   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

28   Discovery and investigation are ongoing.
                                                      - 37 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 61 of 131



 1   REQUEST FOR PRODUCTION NO. 51:

 2          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

 3   incurred an estimated $300,000 for compaction testing/inspections on the PROJECT.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 51:

 5          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 6   materials concerning, for example, opinions or analysis regarding compaction testing/inspections.

 7   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

 8   the production of documents protected by the attorney-client privilege, attorney work-product

 9   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

10   Subject to the foregoing general and special objections, PG&E responds as follows:

11          PG&E will produce all non-privileged documents responsive to this Request, which have

12   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

13   already produced in this litigation or in response to the Deposition Subpoenas for Production of

14   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

15   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

16   responsive to the categories of documents requested by AECOM and will produce such documents,

17   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

18   Discovery and investigation are ongoing.

19   REQUEST FOR PRODUCTION NO. 52:

20          All DOCUMENTS and COMMUNICATIONS RELATED to compaction testing and/or

21   inspection YOU conducted on the PROJECT.

22   RESPONSE TO REQUEST FOR PRODUCTION NO. 52:

23          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

24   materials concerning, for example, opinions or analysis regarding compaction testing/inspection.

25   See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for

26   the production of documents protected by the attorney-client privilege, attorney work-product

27   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

28   Subject to the foregoing general and special objections, PG&E responds as follows:
                                                   - 38 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 62 of 131



 1          PG&E will produce all non-privileged documents responsive to this Request, which have

 2   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 3   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 4   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 5   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 6   responsive to the categories of documents requested by AECOM and will produce such documents,

 7   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 8   Discovery and investigation are ongoing.

 9   REQUEST FOR PRODUCTION NO. 53:

10          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

11   incurred an estimated $25,000 for “failed X-rays” on the PROJECT.

12   RESPONSE TO REQUEST FOR PRODUCTION NO. 53:

13          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

14   materials concerning, for example, opinions or analysis regarding failed X-rays. See Fed. R. Civ.

15   P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production

16   of documents protected by the attorney-client privilege, attorney work-product protection, or any

17   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

18   foregoing general and special objections, PG&E responds as follows:

19          PG&E will produce all non-privileged documents responsive to this Request, which have

20   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

21   already produced in this litigation or in response to the Deposition Subpoenas for Production of

22   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

23   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

24   responsive to the categories of documents requested by AECOM and will produce such documents,

25   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

26   Discovery and investigation are ongoing.

27

28
                                                    - 39 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 63 of 131



 1   REQUEST FOR PRODUCTION NO. 54:

 2          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

 3   incurred an estimated $37,304 for “foam discharge clean up” on the PROJECT.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 54:

 5          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 6   materials concerning, for example, opinions or analysis regarding the foam discharge. See Fed. R.

 7   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

 8   production of documents protected by the attorney-client privilege, attorney work-product

 9   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

10   Subject to the foregoing general and special objections, PG&E responds as follows:

11          PG&E will produce all non-privileged documents responsive to this Request, which have

12   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

13   already produced in this litigation or in response to the Deposition Subpoenas for Production of

14   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

15   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

16   responsive to the categories of documents requested by AECOM and will produce such documents,

17   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

18   Discovery and investigation are ongoing.

19   REQUEST FOR PRODUCTION NO. 55:

20          All DOCUMENTS and COMMUNICATIONS RELATING TO the cause of the foam

21   discharge on the PROJECT.

22   RESPONSE TO REQUEST FOR PRODUCTION NO. 55:

23          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

24   materials concerning, for example, opinions or analysis regarding the foam discharge. See Fed. R.

25   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

26   production of documents protected by the attorney-client privilege, attorney work-product

27   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

28   Subject to the foregoing general and special objections, PG&E responds as follows:
                                                   - 40 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 64 of 131



 1          PG&E will produce all non-privileged documents responsive to this Request, which have

 2   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 3   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 4   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 5   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 6   responsive to the categories of documents requested by AECOM and will produce such documents,

 7   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 8   Discovery and investigation are ongoing.

 9   REQUEST FOR PRODUCTION NO. 56:

10          All DOCUMENTS and COMMUNICATIONS RELATING TO the “foam discharge clean

11   up” on the PROJECT.

12   RESPONSE TO REQUEST FOR PRODUCTION NO. 56:

13          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

14   materials concerning, for example, opinions or analysis regarding the foam discharge. See Fed. R.

15   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

16   production of documents protected by the attorney-client privilege, attorney work-product

17   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

18   Subject to the foregoing general and special objections, and PG&E responds as follows:

19          PG&E will produce all non-privileged documents responsive to this Request, which have

20   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

21   already produced in this litigation or in response to the Deposition Subpoenas for Production of

22   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

23   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

24   responsive to the categories of documents requested by AECOM and will produce such documents,

25   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

26   Discovery and investigation are ongoing.

27

28
                                                      - 41 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 65 of 131



 1   REQUEST FOR PRODUCTION NO. 57:

 2          All DOCUMENTS and COMMUNICATIONS RELATED TO YOUR claim that YOU

 3   incurred an estimated $23,428.50 for “On-Site Spill Clean Up” on the PROJECT.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 57:

 5          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

 6   materials concerning, for example, opinions or analysis regarding the spill clean-up. See Fed. R.

 7   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

 8   production of documents protected by the attorney-client privilege, attorney work-product

 9   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

10   Subject to the foregoing general and special objections, PG&E responds as follows:

11          PG&E will produce all non-privileged documents responsive to this Request, which have

12   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

13   already produced in this litigation or in response to the Deposition Subpoenas for Production of

14   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

15   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

16   responsive to the categories of documents requested by AECOM and will produce such documents,

17   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

18   Discovery and investigation are ongoing.

19   REQUEST FOR PRODUCTION NO. 58:

20          All DOCUMENTS RELATING TO the cause of the “On-Site Spill” on the PROJECT.

21   RESPONSE TO REQUEST FOR PRODUCTION NO. 58:

22          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

23   materials concerning, for example, opinions or analysis regarding the on-site spill. See Fed. R. Civ.

24   P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production

25   of documents protected by the attorney-client privilege, attorney work-product protection, or any

26   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

27   foregoing general and special objections, PG&E responds as follows:

28
                                                      - 42 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 66 of 131



 1          PG&E will produce all non-privileged documents responsive to this Request, which have

 2   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

 3   already produced in this litigation or in response to the Deposition Subpoenas for Production of

 4   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

 5   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

 6   responsive to the categories of documents requested by AECOM and will produce such documents,

 7   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 8   Discovery and investigation are ongoing.

 9   REQUEST FOR PRODUCTION NO. 59:

10          All DOCUMENTS and COMMUNICATIONS RELATING TO the “On-Site Spill Clean

11   Up” on the PROJECT.

12   RESPONSE TO REQUEST FOR PRODUCTION NO. 59:

13          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

14   materials concerning, for example, opinions or analysis regarding the on-site spill. See Fed. R. Civ.

15   P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the production

16   of documents protected by the attorney-client privilege, attorney work-product protection, or any

17   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

18   foregoing general and special objections, PG&E responds as follows:

19          PG&E will produce all non-privileged documents responsive to this Request, which have

20   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

21   already produced in this litigation or in response to the Deposition Subpoenas for Production of

22   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

23   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

24   responsive to the categories of documents requested by AECOM and will produce such documents,

25   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

26   Discovery and investigation are ongoing.

27   REQUEST FOR PRODUCTION NO. 60:

28          All GIE pre-bid DOCUMENTS RELATING TO the PROJECT.
                                          - 43 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 67 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 60:

 2          PG&E objects to this Request on the grounds that it is vague and ambiguous as to the term

 3   “pre-bid.” For example, PG&E is unsure whether AECOM understands “pre-bid” to mean internal

 4   GIE documents concerning its bid to prepare the preliminary design for the Project, construct the

 5   Project, or otherwise. PG&E also objects to this Request on the ground that it seeks documents

 6   that are not relevant to AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For

 7   example, GIE’s “pre-bid” documents concerning the Project are not relevant to whether any party

 8   has breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the

 9   foregoing general and special objections, and to the extent PG&E understands the Request, PG&E

10   responds as follows:

11          PG&E has made a reasonable and diligent search of its Project files for documents related

12   to GIE’s work on the Project and has previously produced from those files all non-privileged

13   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

14   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

15   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

16   both of which are maintained in, and were produced as part of, PG&E’s Project files.

17   REQUEST FOR PRODUCTION NO. 61:

18          All DOCUMENTS RELATING TO PG&E’s approval (or lack thereof) of GIE’s design

19   and drawings.

20   RESPONSE TO REQUEST FOR PRODUCTION NO. 61:

21          PG&E objects to this Request on the grounds that it is overbroad and unduly burdensome

22   because calls for the production of “all documents and communications relating to” PG&E’s

23   approval (or lack thereof) of GIE’s design and drawings, regardless of project or relevancy. PG&E

24   also objects to this Request on the ground that it is uncertain as to time, in that, it does not define

25   the time-period from which it is seeking documents. GIE has contracted with PG&E for many

26   projects over the years. PG&E also objects to this Request on the ground that it seeks documents

27   that are not relevant to AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For

28   example, documents concerning PG&E’s approval (or lack thereof) of GIE’s design and drawings
                                              - 44 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 68 of 131



 1   are not relevant to whether any party has breached the EPC Agreement, or any other claim or

 2   defense of AECOM. PG&E further objects to this Request to the extent it calls for the production

 3   of documents protected by the attorney-client privilege, attorney work-product protection, or any

 4   other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the

 5   foregoing general and special objections, PG&E responds as follows:

 6          PG&E has made a reasonable and diligent search of its Project files for documents related

 7   to GIE’s work on the Project and has previously produced from those files all non-privileged

 8   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

 9   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

10   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

11   both of which are maintained in, and were produced as part of, PG&E’s Project files.

12   REQUEST FOR PRODUCTION NO. 62:

13          All agreements YOU entered into with GIE RELATING TO the PROJECT.

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 62:

15          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

16   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, not all GIE’s

17   “agreements” with PG&E concerning the Project are relevant to whether any party has breached

18   the EPC Agreement, or any other claim or defense of AECOM. Subject to the foregoing general

19   and special objections, PG&E responds as follows:

20          PG&E has already produced all relevant, non-privileged documents responsive to this

21   Request. The only GIE agreements relative to this action are the GIE Master Services Agreement

22   (PG&E Contract No.4400005097) and the Contract Work Authorization concerning the Project

23   (No. 2501024732), both of which have already been produced to AECOM.

24   REQUEST FOR PRODUCTION NO. 63:

25          All COMMUNICATIONS between PG&E and GIE regarding the PROJECT.

26   RESPONSE TO REQUEST FOR PRODUCTION NO. 63:

27          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

28   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1).                  For example,
                                            - 45 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 69 of 131



 1   communications between PG&E and GIE (i) concerning the GIE pre-bid materials for the Project

 2   and/or (ii) pre-dating the release of the RFP for the Project are not relevant to whether any party

 3   has breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the

 4   foregoing general and special objections, PG&E responds as follows:

 5          PG&E has made a reasonable and diligent search of its Project files for documents related

 6   to GIE’s work on the Project and has previously produced from those files all non-privileged

 7   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

 8   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

 9   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

10   both of which are maintained in, and were produced as part of, PG&E’s Project files.

11   REQUEST FOR PRODUCTION NO. 64:

12          All requests for proposals for the PROJECT YOU provided to GIE.

13   RESPONSE TO REQUEST FOR PRODUCTION NO. 64:

14          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

15   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, requests for

16   proposals provided by PG&E to GIE concerning the Project are not relevant to whether any party

17   has breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the

18   foregoing general and special objections, PG&E responds as follows:

19          PG&E has made a reasonable and diligent search of its Project files for documents related

20   to GIE’s work on the Project and has previously produced from those files all non-privileged

21   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

22   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

23   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

24   both of which are maintained in, and were produced as part of, PG&E’s Project files.

25   REQUEST FOR PRODUCTION NO. 65:

26          All proposals to perform work on the PROJECT provided to YOU by GIE.

27

28
                                                   - 46 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 70 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 65:

 2          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

 3   AECOM’s claims or defense in this action. Fed. R. Civ. P. 26(b)(1). For example, proposals to

 4   perform work on the Project provided by PG&E to GIE are not relevant to whether any party has

 5   breached the EPC Agreement, or any other claim or defense of AECOM. PG&E also objects to

 6   this Request seeks confidential GIE information protected by a non-disclosure agreement entered

 7   into between GIE and PG&E. GIE submitted a bid in response to the request for proposal issued

 8   for the Project. The information contained in GIE’s bid is likely protected trade secreted and and/or

 9   proprietary or confidential business information and can only be obtained from GIE. Subject to the

10   foregoing general and special objections, PG&E responds as follows:

11          PG&E has made a reasonable and diligent search of its Project files for documents related

12   to GIE’s work on the Project and has previously produced from those files all non-privileged

13   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

14   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

15   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

16   both of which are maintained in, and were produced as part of, PG&E’s Project files.

17   REQUEST FOR PRODUCTION NO. 66:

18          All minutes of meetings with GIE RELATED TO the PROJECT.

19   RESPONSE TO REQUEST FOR PRODUCTION NO. 66:

20          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

21   AECOM’s claims or defense in this action. Fed. R. Civ. P. 26(b)(1). For example, minutes of

22   meetings with GIE (i) concerning the GIE pre-bid materials for the Project and/or (ii) pre-dating

23   the release of the RFP for the Project are not relevant to whether any party has breached the EPC

24   Agreement, or any other claim or defense of AECOM. Subject to the foregoing general and special

25   objections, PG&E responds as follows:

26          PG&E has made a reasonable and diligent search of its Project files for documents related

27   to GIE’s work on the Project and has previously produced from those files all non-privileged

28   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was
                                            - 47 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 71 of 131



 1   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

 2   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

 3   both of which are maintained in, and were produced as part of, PG&E’s Project files.

 4   REQUEST FOR PRODUCTION NO. 67:

 5          All DOCUMENTS exchanged between YOU and GIE RELATING TO the PROJECT.

 6   RESPONSE TO REQUEST FOR PRODUCTION NO. 67:

 7          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

 8   AECOM’s claims or defense in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

 9   exchanged between PG&E and GIE (i) concerning the GIE pre-bid materials for the Project and/or

10   (ii) pre-dating the release of the RFP for the Project are not relevant to whether any party has

11   breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the foregoing

12   general and special objections, PG&E responds as follows:

13          PG&E has made a reasonable and diligent search of its Project files for documents related

14   to GIE’s work on the Project and has previously produced from those files all non-privileged

15   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

16   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

17   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

18   both of which are maintained in, and were produced as part of, PG&E’s Project files.

19   REQUEST FOR PRODUCTION NO. 68:

20          All DOCUMENTS with reflect any comments or questions posed by YOU RELATING TO

21   any design or drawings created by GIE for the PROJECT.

22   RESPONSE TO REQUEST FOR PRODUCTION NO. 68:

23          PG&E objects to this Request on the ground that it seeks documents that are not relevant to

24   AECOM’s claims or defense in this action. Fed. R. Civ. P. 26(b)(1). For example, documents and

25   communications which reflect comments or questions posed by PG&E concerning GIE’s design or

26   drawings that are not contained the RFP for the Project or the EPC Agreement are not relevant to

27   whether any party has breached the EPC Agreement, or any other claim or defense of AECOM.

28   PG&E further objects to this Request to the extent it calls for the production of documents protected
                                                    - 48 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 72 of 131



 1   by the attorney-client privilege, attorney work-product protection, or any other relevant state or

 2   federal privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and

 3   special objections, PG&E responds as follows:

 4          PG&E has made a reasonable and diligent search of its Project files for documents related

 5   to GIE’s work on the Project and has previously produced from those files all non-privileged

 6   documents related to GIE’s work on the Project (e.g., the Request for Proposal that was

 7   incorporated into the EPC Agreement). The GIE documents relevant to this action are its work-

 8   product incorporated into both the Request for Proposal for the Project and the EPC Agreement,

 9   both of which are maintained in, and were produced as part of, PG&E’s Project files.

10   REQUEST FOR PRODUCTION NO. 69:

11          All COMMUNICATIONS and DOCUMENTS exchanged between PG&E and TULSA

12   regarding the PROJECT.

13   RESPONSE TO REQUEST FOR PRODUCTION NO.69:

14          PG&E objects to this Request to the extent it seeks documents that are not relevant to

15   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

16   and communications exchanged between PG&E and Tulsa (i) concerning GIE’s pre-bid materials

17   and/or (ii) prior to the release of the RFP for the Project are not relevant to whether any party has

18   breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the foregoing

19   general and special objections, PG&E responds as follows:

20          PG&E believes it has already produced all documents responsive to this Request in response

21   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

22   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

23   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

24   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

25   specific information justifying the expansion of the scope and time period previously agreed to by

26   the parties, as supplemented by AECOM.

27   REQUEST FOR PRODUCTION NO. 70:

28          All reports produced by TULSA RELATING TO the PROJECT.
                                              - 49 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 73 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 70:

 2          PG&E objects to this Request to the extent it seeks documents that are not relevant to

 3   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, reports

 4   prepared by Tulsa (i) concerning GIE’s pre-bid materials and/or (ii) prior to the release of the RFP

 5   for the Project are not relevant to whether any party has breached the EPC Agreement, or any other

 6   claim or defense of AECOM. Subject to the foregoing general and special objections, PG&E

 7   responds as follows:

 8          PG&E believes it has already produced all documents responsive to this Request in response

 9   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

10   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

11   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

12   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

13   specific information justifying the expansion of the scope and time period previously agreed to by

14   the parties, as supplemented by AECOM.

15   REQUEST FOR PRODUCTION NO. 71:

16          All DOCUMENTS which reflect or RELATE TO any services performed by TULSA

17   regarding the PROJECT.

18   RESPONSE TO REQUEST FOR PRODUCTION NO. 71:

19          PG&E objects to this Request to the extent it seeks documents that are not relevant to

20   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

21   concerning services performed by Tulsa (i) regarding GIE’s pre-bid materials and/or (ii) prior to

22   the release of the RFP for the Project are not relevant to whether any party has breached the EPC

23   Agreement, or any other claim or defense of AECOM. PG&E also objects to this Request to the

24   extent it calls for the premature disclosure of expert materials concerning, for example, opinions or

25   analysis concerning any reports prepared by Tulsa. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E

26   further objects to this Request to the extent it calls for the production of documents protected by

27   the attorney-client privilege, attorney work-product protection, or any other relevant state or federal

28
                                                     - 50 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 74 of 131



 1   privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special

 2   objections, PG&E responds as follows:

 3          PG&E believes it has already produced all documents responsive to this Request in response

 4   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

 5   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

 6   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

 7   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

 8   specific information justifying the expansion of the scope and time period previously agreed to by

 9   the parties, as supplemented by AECOM.

10   REQUEST FOR PRODUCTION NO. 72:

11          All COMMUNICATIONS and DOCUMENTS exchanged PG&E and E2 regarding the

12   PROJECT.

13   RESPONSE TO REQUEST FOR PRODUCTION NO. 72:

14          PG&E objects to this Request to the extent it seeks documents that are not relevant to

15   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

16   and communications exchanged between PG&E and E2 (i) concerning GIE’s pre-bid materials

17   and/or (ii) prior to the release of the RFP for the Project are not relevant to whether any party has

18   breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the foregoing

19   general and special objections, PG&E responds as follows:

20          PG&E believes it has already produced all documents responsive to this Request in response

21   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

22   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

23   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

24   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

25   specific information justifying the expansion of the scope and time period previously agreed to by

26   the parties, as supplemented by AECOM.

27   REQUEST FOR PRODUCTION NO. 73:

28          All reports produced by E2 RELATING TO the PROJECT.
                                              - 51 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 75 of 131



 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 73:

 2          PG&E objects to this Request to the extent it seeks documents that are not relevant to

 3   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, reports

 4   prepared by E2 (i) concerning GIE’s pre-bid materials and/or (ii) prior to the release of the RFP for

 5   the Project are not relevant to whether any party has breached the EPC Agreement, or any other

 6   claim or defense of AECOM. Subject to the foregoing general and special objections, PG&E

 7   responds as follows:

 8          PG&E believes it has already produced all documents responsive to this Request in response

 9   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

10   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

11   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

12   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

13   specific information justifying the expansion of the scope and time period previously agreed to by

14   the parties, as supplemented by AECOM

15   REQUEST FOR PRODUCTION NO. 74:

16          All DOCUMENTS which reflect or RELATE TO any services performed by E2 regarding

17   the PROJECT.

18   RESPONSE TO REQUEST FOR PRODUCTION NO. 74:

19          PG&E objects to this Request to the extent it seeks documents that are not relevant to

20   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

21   concerning services performed by E2 (i) regarding GIE’s pre-bid materials and/or (ii) prior to the

22   release of the RFP for the Project are not relevant to whether any party has breached the EPC

23   Agreement, or any other claim or defense of AECOM. PG&E also objects to this Request to the

24   extent it calls for the premature disclosure of expert materials concerning, for example, opinions or

25   analysis concerning any reports prepared by Tulsa. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E

26   further objects to this Request to the extent it calls for the production of documents protected by

27   the attorney-client privilege, attorney work-product protection, or any other relevant state or federal

28
                                                     - 52 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 76 of 131



 1   privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special

 2   objections, PG&E responds as follows:

 3          PG&E believes it has already produced all documents responsive to this Request in response

 4   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

 5   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

 6   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

 7   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

 8   specific information justifying the expansion of the scope and time period previously agreed to by

 9   the parties, as supplemented by AECOM.

10   REQUEST FOR PRODUCTION NO. 75:

11          All DOCUMENTS which supports YOUR contention that “PG&E has had to repair/replace

12   the defective work or will need to repair/replace the defective work earlier than it otherwise would

13   have had to, had the work been completed correctly.”

14   RESPONSE TO REQUEST FOR PRODUCTION NO. 75:

15          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

16   materials concerning, for example, opinions or analysis regarding the defective work. See Fed. R.

17   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

18   production of documents protected by the attorney-client privilege, attorney work-product

19   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

20   Subject to the foregoing general and special objections, PG&E responds as follows:

21          PG&E will produce all non-privileged documents responsive to this Request, which have

22   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

23   already produced in this litigation or in response to the Deposition Subpoenas for Production of

24   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

25   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

26   responsive to the categories of documents requested by AECOM and will produce such documents,

27   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

28   Discovery and investigation are ongoing.
                                                      - 53 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 77 of 131



 1   REQUEST FOR PRODUCTION NO. 76:

 2          All COMMUNICATIONS and DOCUMENTS exchanged YOU and ARB, Inc.

 3   RELATING TO the PROJECT.

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 76:

 5          PG&E objects to this Request to the extent it seeks documents that are not relevant to

 6   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

 7   and communications exchanged between PG&E and ARB (i) concerning GIE’s pre-bid materials

 8   and/or (ii) prior to the release of the RFP for the Project are not relevant to whether any party has

 9   breached the EPC Agreement, or any other claim or defense of AECOM. Subject to the foregoing

10   general and special objections, PG&E responds as follows:

11          PG&E believes it has already produced all documents responsive to this Request in response

12   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

13   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

14   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

15   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

16   specific information justifying the expansion of the scope and time period previously agreed to by

17   the parties, as supplemented by AECOM.

18   REQUEST FOR PRODUCTION NO. 77:

19          All DOCUMENTS which reflect or RELATE TO any services performed by ARB, Inc.

20   regarding the PROJECT.

21   RESPONSE TO REQUEST FOR PRODUCTION NO. 77:

22          PG&E objects to this Request to the extent it seeks documents that are not relevant to

23   AECOM’s claims or defenses in this action. Fed. R. Civ. P. 26(b)(1). For example, documents

24   concerning services performed by ARB (i) regarding GIE’s pre-bid materials and/or (ii) prior to

25   the release of the RFP for the Project are not relevant to whether any party has breached the EPC

26   Agreement, or any other claim or defense of AECOM. PG&E also objects to this Request to the

27   extent it calls for the premature disclosure of expert materials concerning, for example, opinions or

28   analysis concerning any reports prepared by Tulsa. See Fed. R. Civ. P. 26(b)(4)(B)-(C). PG&E
                                                  - 54 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 78 of 131



 1   further objects to this Request to the extent it calls for the production of documents protected by

 2   the attorney-client privilege, attorney work-product protection, or any other relevant state or federal

 3   privilege or protection. See Fed. R. Civ. P. 26(b)(1). Subject to the foregoing general and special

 4   objections, PG&E responds as follows:

 5          PG&E believes it has already produced all documents responsive to this Request in response

 6   to the Deposition Subpoenas for Production of Business Records served by AECOM and JH Kelly

 7   on PG&E in connection with Shasta County Superior Court, Case No. 192600, including the scope

 8   of production negotiated between the parties, and AECOM’s supplemental requests. To the extent

 9   additional responsive documents exist outside of this range, PG&E requests that AECOM provide

10   specific information justifying the expansion of the scope and time period previously agreed to by

11   the parties, as supplemented by AECOM.

12   REQUEST FOR PRODUCTION NO. 78:

13          All DOCUMENTS which reflect YOUR calculation of liquidated damages assessed against

14   AECOM.

15   RESPONSE TO REQUEST FOR PRODUCTION NO. 78:

16          PG&E objects to this Request to the extent it calls for the premature disclosure of expert

17   materials concerning, for example, opinions or analysis regarding liquidated damages. See Fed. R.

18   Civ. P. 26(b)(4)(B)-(C). PG&E further objects to this Request to the extent it calls for the

19   production of documents protected by the attorney-client privilege, attorney work-product

20   protection, or any other relevant state or federal privilege or protection. See Fed. R. Civ. P. 26(b)(1).

21   Subject to the foregoing general and special objections, and PG&E responds as follows:

22          PG&E will produce all non-privileged documents responsive to this Request, which have

23   not been (i) been prepared by any expert in the course of forming any opinion or analysis and (ii)

24   already produced in this litigation or in response to the Deposition Subpoenas for Production of

25   Business Records served by AECOM and JH Kelly on PG&E in connection with Shasta County

26   Superior Court, Case No. 192600. PG&E is in the process of collecting the relevant documents

27   responsive to the categories of documents requested by AECOM and will produce such documents,

28
                                                      - 55 -

                            PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 79 of 131



 1   likely on a rolling basis, once it has had an opportunity to review them for privilege and relevance.

 2   Discovery and investigation are ongoing.

 3

 4   Dated: April 15, 2021                         RALLS GRUBER & NIECE LLP

 5

 6
                                                   By: _____________________________
 7                                                     AARON R. GRUBER
 8
                                                        Attorneys for Counter-Defendant
 9                                                      PACIFIC GAS & ELECTRIC COMPANY

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    - 56 -

                           PG&E’S RESPONSE TO AECOM’S RFP, SET ONE
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 80 of 131




                              EXHIBIT 3
                Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 81 of 131


Lee, Cindy J.

From:                              Jerry Hoover <jhoover@gie.com>
Sent:                              Thursday, April 1, 2021 11:50 AM
To:                                Eaton, Luke Nicholas
Cc:                                Christian Rider; Jerry Hoover
Subject:                           FW: CONFIDENTIAL Service of Process (J.H. Kelley v. AECOM)
Attachments:                       166216.pdf



EXTERNAL SENDER

Luke; acknowledging receipt of your Subpoena in the referenced matter.

Your broad request will require the retrieval of archived information and the search for the emails based on the criteria
listed in the Service of Process that will take longer than expected. We will need additional time to recover the files and
convert into a usable format. Additionally, the broad search categories needed to meet the request of the Subpoena has
identified over 50,000 emails, due to Gulfs history of work with PG&E, most of which are not applicable to this request,
so additional time will be required to review and sort out. Lastly, as previously mentioned, there are confidential and
proprietary Gulf Interstate files you are requesting, so I will need to review the Protective Order that you previously
mentioned you have in place in this case. Please forward for my review and comment. This email should not be
interpreted as waiving any prior objections Gulf Interstate has made regarding your request for documents. Jerry

P.S. We will keep track of our time responding to your Subpoena request, and will be invoicing your firm for the time
and expenses of same.

W. Jerry Hoover, Esq.
General Counsel

Gulf Interstate Engineering

16010 Barkers Point Lane, Suite 600
Houston, TX 77079-9000 USA

O 713-297-3010 | www.gie.com




                                                             1
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 82 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 83 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 84 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 85 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 86 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 87 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 88 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 89 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 90 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 91 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 92 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 93 of 131




                              EXHIBIT 4
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 94 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 95 of 131
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 96 of 131




                              EXHIBIT 5
                Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 97 of 131




From: Eaton, Luke Nicholas
Sent: Friday, July 23, 2021 6:58 AM
To: 'Dylan J. Crosby' <dcrosby@rallsgruber.com>; Nicholas, Mario R. <mario.nicholas@stoel.com>; Hack, Marion T.
<Marion.Hack@Troutman.com>; Taylor, William M. <William.Taylor@Troutman.com>; Grasberger, Eric
<eric.grasberger@stoel.com>
Cc: Aaron Gruber <agruber@rallsgruber.com>
Subject: RE: Burney: Rule 30(b)(6) Deposition Notices [SR-ACTIVE.FID4341114]

Dylan –

We have explained to you numerous times the relevance of the GIE documents. Among other things, as you know from
the Second Amended Complaint, AECOM contends that PG&E knew or should have known that it intended to make
significant changes to the design, but make a representation otherwise. PG&E’s communications with GIE, in emails,
meetings and otherwise, relating to the preliminary design are relevant to these issues. If PG&E withheld information
from AECOM at the time of bid, we are entitled to know that.

This is a simple issue, but unfortunately it appears that we are at an impasse and will have to file a motion.

Please let me know if you are willing to reconsider your position.

Thank you,

Luke N. Eaton
Partner
                                                             1
                Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 98 of 131

troutman pepper
Direct: 213.928.9838 | Internal: 816-9838
luke.eaton@troutman.com

From: Dylan J. Crosby <dcrosby@rallsgruber.com>
Sent: Thursday, July 22, 2021 4:48 PM
To: Eaton, Luke Nicholas <Luke.Eaton@troutman.com>; Nicholas, Mario R. <mario.nicholas@stoel.com>; Hack, Marion
T. <Marion.Hack@Troutman.com>; Taylor, William M. <William.Taylor@Troutman.com>; Grasberger, Eric
<eric.grasberger@stoel.com>
Cc: Aaron Gruber <agruber@rallsgruber.com>; Dylan J. Crosby <dcrosby@rallsgruber.com>
Subject: RE: Burney: Rule 30(b)(6) Deposition Notices [SR-ACTIVE.FID4341114]

EXTERNAL SENDER

Luke,

Based on your prior requests, PG&E has already produced: (i) relevant documents concerning the GIE work product and
the Request for Proposal (RFP) for the Project; and (ii) a copy of the relevant GIE contractual documents. As stated
previously, the RFP, which includes GIE’s preliminary design for the Project and is incorporated into he fully integrated
EPC Agreement, is the only GIE document relevant to this dispute. Any communications concerning GIE’s preliminary
design prior to the release of the RFP would be inadmissible parole evidence and/or irrelevant to the contractual dispute
between PG&E and AECOM.

Without valid justification for PG&E to spend significant resources on a fourth supplemental search for and production
of records, we see no valid reason to provide e-mails related to the GIE scope of work. Moreover, to date, AECOM has
failed to provide a sufficient explanation as to why the additional documents AECOM seeks are relevant to this
litigation. AECOM only bid on the GIE work product incorporated into the RFP. Nothing more.

Regards,
Dylan

Dylan J. Crosby
Ralls Gruber & Niece LLP
1700 S. El Camino Real, Suite 150
San Mateo, CA 94402
Direct: 707.315.4248
Email: dcrosby@rallsgruber.com

From: Eaton, Luke Nicholas <Luke.Eaton@troutman.com>
Sent: Friday, July 16, 2021 10:14 AM
To: Dylan J. Crosby <dcrosby@rallsgruber.com>; Nicholas, Mario R. <mario.nicholas@stoel.com>; Hack, Marion T.
<Marion.Hack@Troutman.com>; Taylor, William M. <William.Taylor@Troutman.com>; Grasberger, Eric
<eric.grasberger@stoel.com>
Cc: Aaron Gruber <agruber@rallsgruber.com>
Subject: RE: Burney: Rule 30(b)(6) Deposition Notices [SR-ACTIVE.FID4341114]
Importance: High

Dylan –

Is PG&E still refusing to produce GIE records and produce a 30(b)(6) witness related thereto? If so, we will likely have to
go to motion on this. Please advise today as this directly affects our ability to schedule the depositions.

                                                             2
                Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 99 of 131

Thank you,

Luke N. Eaton
Partner
troutman pepper
Direct: 213.928.9838 | Internal: 816-9838
luke.eaton@troutman.com

From: Dylan J. Crosby <dcrosby@rallsgruber.com>
Sent: Wednesday, July 7, 2021 4:51 PM
To: Nicholas, Mario R. <mario.nicholas@stoel.com>; Hack, Marion T. <Marion.Hack@Troutman.com>; Eaton, Luke
Nicholas <Luke.Eaton@troutman.com>; Taylor, William M. <William.Taylor@Troutman.com>; Grasberger, Eric
<eric.grasberger@stoel.com>
Cc: Aaron Gruber <agruber@rallsgruber.com>; Dylan J. Crosby <dcrosby@rallsgruber.com>
Subject: RE: Burney: Rule 30(b)(6) Deposition Notices [SR-ACTIVE.FID4341114]

EXTERNAL SENDER

Counsel,

Subject to the same reservations as JH Kelly, PG&E responds to AECOM and JH Kelly’s Rule 30(b)(6) deposition notices as
follows:

As to AECOM’s Rule 30(b)(6) Depo Notice, PG&E objects to producing any witness/testimony concerning the following
categories/topics:
    • 18. Preparation, review, and approval of PG&E request for proposal for PROJECT, including all amendments and
        clarifications to request for proposal and design basis, risk assessment and cost assessment for request for
        proposal.
    • 19. PG&E costs and financing for PROJECT.
    • 20. PG&E review and assessment of bids submitted on the PROJECT.
    • 21. PG&E review and approval of Gulf Interstate’s 30% design for the project and changes thereto.
Among other objections, PG&E’s preparation of the RFP, including approval of GIE’s 30% Preliminary Design, financing,
and assessment of bids other than AECOM’s bid for the Project, is outside the scope of discovery permitted by Rule
26(b)(1). Additionally, testimony concerning PG&E’s review and assessment of Project bids other than AECOM’s bid
would violate proprietary, confidential, and/or trade secret protections afforded to third parties. Lastly, the EPC
Agreement is a fully executed document – facts related to the RFP are not relevant to a dispute over the obligations in
the Agreement and the financing of the Project is not at issue in the litigation.

As to JH Kelly’s Rule 30(b)(6) Depo Notice, PG&E objects to producing any witness/testimony concerning the following
categories/topics:
    • 4. Project Budget and Funding.
Among other objections, PG&E’s budget and funding for the Project is outside the scope of discovery permitted by Rule
26(b)(1).

Mario – as to your request to meet and confer, we do not believe there is any need in light of: (i) our objections to JH
Kelly’s 30(b)(6) category concerning PG&E’s budget; and (ii) the fact that we have already produced relevant cost
information for our affirmative claims and are in the process of collecting and producing e-mails concerning the same.

Please let me know if you have any questions. If not, we look forward to speaking with everyone on July 15.

Regards,
Dylan

                                                            3
                Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 100 of 131


Dylan J. Crosby
Ralls Gruber & Niece LLP
1700 S. El Camino Real, Suite 150
San Mateo, CA 94402
Direct: 707.315.4248
Email: dcrosby@rallsgruber.com

From: Nicholas, Mario R. <mario.nicholas@stoel.com>
Sent: Wednesday, July 7, 2021 11:26 AM
To: Aaron Gruber <agruber@rallsgruber.com>; Dylan J. Crosby <dcrosby@rallsgruber.com>; Hack, Marion T.
<Marion.Hack@Troutman.com>; Eaton, Luke Nicholas <Luke.Eaton@troutman.com>; Taylor, William M.
<William.Taylor@Troutman.com>
Cc: Grasberger, Eric <eric.grasberger@stoel.com>
Subject: RE: Burney: Rule 30(b)(6) Deposition Notices [SR-ACTIVE.FID4341114]

Counsel:

JH Kelly responds to the draft 30(b)(6) notices circulated this past Friday as follows:

    •   Subject to JH Kelly’s reservation of rights regarding form/further objections when the final 30(b)(6) notices are
        served, JH Kelly does not object to the general description of categories in the draft 30(b)(6) notices directed to
        JH Kelly.
    •   Some of the topics may require designation of more than one client representative and we reserve the right to
        designate more than one witness per topic.
    •   JH Kelly plans to join in topics 28-33 (Defective Work by JH Kelly) in PG&E’s 30(b)(6) notice to AECOM. JH Kelly
        reserves its right to join in other topics designated by AECOM or PG&E as our review is continuing.
    •   We request to meet and confer this week regarding PG&E’s and AECOM’s production of financial information /
        job cost information as that information relates to topics designated by all parties. I have previously conferred
        with Will regarding AECOM’s job cost information. AECOM recently produced an additional spreadsheet
        regarding its job cost information, but we believe further information is necessary as AECOM does not appear to
        have produced its job cost estimates / budgets or interim updates to its job cost estimates / budgets. To the best
        of our knowledge PG&E has not produced its budget or costs incurred against its budget.

We also reiterate our prior request that AECOM and PG&E provide its witnesses dates of availability in advance of the
July 15 call so we’re adequately prepared to discuss scheduling.

Thank you,

Mario R. Nicholas | Associate
STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
Direct: (503) 294-9510 | Mobile: (818) 397-9203 | Fax: (530) 220-2480

mario.nicholas@stoel.com | Bio | vCard | www.stoel.com
This email may contain material that is confidential, privileged, and/or attorney work product for the sole use of the intended
recipient. Any unauthorized review, use, or distribution is prohibited and may be unlawful.

From: Nicholas, Mario R.
Sent: Friday, July 2, 2021 3:00 PM
To: 'Aaron Gruber' <agruber@rallsgruber.com>; 'Dylan J. Crosby' <dcrosby@rallsgruber.com>; 'Hack, Marion T.'
<Marion.Hack@Troutman.com>; 'Eaton, Luke Nicholas' <Luke.Eaton@troutman.com>; 'Taylor, William M.'
<William.Taylor@Troutman.com>
                                                                4
                Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 101 of 131

Cc: Grasberger, Eric <eric.grasberger@stoel.com>
Subject: Burney: Rule 30(b)(6) Deposition Notices

Counsel:

Attached please find JH Kelly’s proposed 30(b)(6) notices to PG&E and AECOM.

Thank you,

Mario R. Nicholas | Associate
STOEL RIVES LLP | 760 SW Ninth Avenue, Suite 3000 | Portland, OR 97205
Direct: (503) 294-9510 | Mobile: (818) 397-9203 | Fax: (530) 220-2480

mario.nicholas@stoel.com | Bio | vCard | www.stoel.com
This email may contain material that is confidential, privileged, and/or attorney work product for the sole use of the intended
recipient. Any unauthorized review, use, or distribution is prohibited and may be unlawful.


This e-mail (and any attachments) from a law firm may contain legally privileged and confidential information solely for
the intended recipient. If you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e-mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.




                                                                5
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 102 of 131




                               EXHIBIT 6
                 Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 103 of 131


                                                                                                           Reference Number. 4252443


Attn: Custodian of Records
Facility: PG&E

Regarding records pertaining to: Burney K2 Replacement Project 37667 Hwy 200 Burney CA

Expectations for document delivery, contact, and explanation of our policies.

If you have any questions, please contact us at 530-224-9980 or by email at info@accuratedocumentimaging.com.

Accurate Document Imaging
1734 West Street #A
Redding, CA 96001
                   Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 104 of 131


                                                                                                                                                   SUBP-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                 FOR COURT USE ONLY
 Carr & Kennedy
 Randall C Nelson
 420 Redcliff Drive
 Redding, CA 96002
       TEL EPHONE NO.: 53 0-222-21 00                            FAX.NO.:
      E·MAILADDRESS:
 ATTORNEY FOR (Name): Aecom Technical Services, Inc
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Shasta
    STREET ADDRESS: 1500 Court St
  MAILING ADDRESS:
  CITY AND ZIP CODE: Redding, 96001
      BRANCH NAME: Shasta County Superior Court
     PLAINTIFF/PETITIONER: JH Kelly, LLC a Washington limited liability company
  DEFENDANT/RESPOND ENT: AECOM TECHNICAL SERVICES, INC., a purported California corporation
                                                                                                              CASE NUMBER:
            DEPOSITION SUBPOENA FOR PRODUCTION OF BUSINESS RECORDS                                            192600

THE PEOPLE OF THE STATE OF CALIFORNIA, TO (name, address, and telephone number of deponent, if known):
PG&E, 77 Beale Street 24th Floor, San Francisco, CA 941 05
1. YOU ARE ORDERED TO PRODUCE THE BUSINESS RECORDS described in item 3, as follows:
 To (name of deposition officer): Accurate Document Imaging
 On (date): 03 /02/2020                                                                          At (time):     10:00 AM
 Location (address): 1734 West Street #A Redding CA 96001
                         Do not release the requested records to the deposition officer prior to the date and time stated above.
     a. []] by delivering a true, legible, and durable copy of the business records described m item 3, enclosed In a sealed inner wrapper with the
            title and number of the action, name of witness, and date of subpoena clearly written on it. The inner wrapper shall then be enclOsed
            in an outer envelope or wrapper, sealed, and mailed to the deposition officer at the address in item 1.
     b.  D  by delivering a true, legible, and durable copy of the business records described in item 3 to the deposition officer at the witness's
            address, on receipt of payment in cash or by check of the reasonable costs of preparing the copy, as determined under Evidence Code
            section 1563(b).
     c. [KJ by making the original business records described i_n item 3 available for inspection at your business address by the attorney's
            representative and permitting copying at your business address under reasonable conditions during normal business hours.
2. The records are to be produced by the date and time shown in item 1 (but not sooner than 20 days after the issuance of the deposition subpoena, or 15
   days after service, whichever date is later). Reasonable costs of locating records, making them available or copying them, and postage, if any, are
   recoverable as set forth in Evidence Code section 1563(b). The records shaff be accompanied by an affidavit of the custodian or other qualified witness
   pursuant to Evidence Code section 1561.
3. The records to be produced are described as follows (if e/ectronicaffy stored information is demanded, the form or forms in which each type of
   information is to be produced may be specified):
     Regarding records pertaining to: Bur:ney K2 Replacement Project 37667 Hwy 200 Burney CA
         [KJ "continued on Attachment 3.
4.   IF YOU HAVE BEEN SERVED WITH THIS SUBPOENA AS A CUSTODIAN OF CONSUMER OR EMPLOYEE RECORDS UNDER CODE OF CIVIL PROCEDURE
     SECTION 1985.3 OR 1985.6 AND A MOTION TO QUASH OR AN OBJECTION HAS BEEN SERVED ON YOU, A COURT ORDER OR AGREEMENT OF
     THE PARTIES, WITNESSES, AND CONSUMER OR EMPLOYEE AFFECTED MUST BE OBTAINED BEFORE YOU ARE REQUIRED TO PRODUCE
     CONSUMER OR EMPLOYEE RECORDS.
       DISOBEDIENCE OF THIS SUBPOENA MAY BE PUNISHED AS CONTEMPT BY THIS COURT. YOU WILL ALSO BE LIABLE FOR THE SUM OF FIVE
                              HUNDRED DOLLARS AND ALL DAMAGES RESULTING FROM YOUR FAILURE TO OBEY.
Date issued:   02/04/2020
Randall C Nelson                                                                Isl
                          (TYPE OR PRINT NAME)                                                  ( SIGNATURE OF PERSON ISSUING SUBPOENA)
                                                                                Attorney For: Aecom Technical Services, lnc
                                                                                                                    (TITLE)




                                                             (Proof of service on reverse)                                                            Page 1 of2
Form Adopted for Mandatory Use                      DEPOSITION SUBPOENA FOR PRODUCTION OF                          Code of Civil Procedure,§§ 2020.410·2020.440;
Judicial Council of California                                 BUSINESS RECORDS                                                      GovernmentCode,§ 58097.1
 SUBP-010 [Rev.January 1 ,2012]                                                                                                               �courts.ca.gov
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 105 of 131




 1
                         ATTACHMENT 3 TO DEPOSITION SUBPOENA
 2
                           FOR PRODUCTION OF BUSINESS RECORDS
 3
 4
     A.      DEFINITIONS
 5
            Unless conclusively negated by the context of the questions, the following is to be
 6
     considered applicable to all Interrogatories and Requests for Production contained herein.
 7
             1.     "Additional Work" means the labor, materials, equipment and services
 8
     furnished by AECOM on the Project for which AECOM has requested $3,432,000 in
 9
     additional compensation as detailed in the attached Table 1.
10
            2.      "AECOM" means Defendant AECOM.Technical Services, Inc.
11
            3.      "And" or "or" means "and/or", with the singular form being deemed to include
12
     the plural and vice versa.
13
            4.      "Communication" or "Communications" means any act of communicating
14
     between or among any person, including telephonic conversations, face-to-face conversations,
15
     text messaging, email correspondence, or any other correspondence embodied in writing.
16
            5.      "Complaint" means Plaintiff JH Kelly, Inc.'s Complaint filed Shasta County
17
     Superior Court Case No. 192600
18
            6.      "Document" or "Documents" means writing of every kind and character in
19
     whatever form, including electronic, physical, photographic, or recorded in any manner or
20
     media, pertaining to the designated subject matter, including, without limitation, the original
21
     and any copy, regardless of origin or location, of any book, pamphlet, periodical, letter,
22
     memorandum, diary, file, note, calendar, newspaper, magazine, statement, bill, invoice, order,
23
     policy, telegram, correspondence, sununary, receipt, opinion, investigation statement or
24
     report, schedule, manual, financial statement, audit, tax return, articles of incorporation,
25
     bylaws, stock book, minute book, agreement, contract, deed, security agreement, mortgage,
26
     deed of trust, title or other insurance policy, report, record, study, handwritten note, map,



                                                   1
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 106 of 131




 I
     drawing, working paper, chart, paper, draft, index, tape, microfilm, data sheet, data processing
 2
     card, computer printout, computer program, check bank statement, passbook, or any other
 3
     written, typed, printed, photocopied, dittoed, mimeographed, recorded, transcribed, punched,
 4
     taped, filmed, photographic or graphic matter, however produced, to which You have nor
 5
     have not had access.
 6
            7.      "EPC Agreement" means Contract No. 2501335149 entered into by PG&E and
 7
     AECOM, dated February 11, 2016.
 8
            8.      "Identify" means:
 9
            (a)     When used with reference to a natural person, to state his or her full name,
10
            present home address, present business address, present home and business telephone
11
            number, present or last known position and business affiliation at the time in question.
12
            (b)     When used with reference to an entity, such as a partnership (either general or
13
            limited), joint venture, trust or corporation, to state the full legal name of such entity,
14
            each name under which such entity does business, the entity's telephone number and
15
            the identity of the chief operating officer, manager, trustee, or other principal
16
            representative.
17
            (c)    When used with reference to Documents, to state specifically:
18
                   (i)        The type of Document involved (e.g., letter, interoffice memorandum,
19
                   etc.), together with information sufficient to enable the location of the
20
                   Document such as its date, the name of any addressee and the name of any
21
                   signor, the title or the heading of the Document and its approximate number of
22
                   pages;and
23
                   (ii)       The identity of the custodian or other person last known to have
24
                   possession of the Document, together with the present or last known location
25
                   of the Document.
26
            9.     "JH Kelly" means JH Kelly, Inc., and any of its affiliates.
            10.    "PG&E" means Pacific Gas and Electric Company, and any of its affiliates.


                                                    2
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 107 of 131




 1
             11.     "Plant Operational Assistance" means the labor, materials, equipment and
 2
     services furnished by AECOM on the Project for which AECOM has requested $1,367,000 in
 3
     additional compensation as detailed in the attached Table 2.
 4
             12.     "Project," means the construction project that is the subject of the above-
 5
     captioned lawsuit, commonly known as the Burney K2 Replacement Project, located at 37667
 6
     Highway 200, Burney, CA 96013 in Shasta County, California.
 7
             13.    "Proposed Change Order No. 7" means the proposed change order submitted
 8
     by AECOM to PG&E, on or around November 26, 2018, for an increase to the EPC
 9
     Agreement price in the amount of $4,142,761.23.
10
             14.    "Relating to" means pertinent, relevant or material to, evidencing, having a
11
     bearing on, or concerning, affecting, discussing, dealing with, considering or otherwise
12
     relating in any manner whatsoever to the subject matter of the inquiry.
13
             15:    "RFP" refers to the Request for Proposal issued by PG&E on or around August
14
     3, 2015 for the purpose of soliciting bids for the Project.
15
            16.     The terms "You", "Your" or ''PG&E" means Pacific Gas & Electric Company,
16
     and each and every of its agents and or representatives.
17
     B.     INSTRUCTIONS
18
             I.     Unless otherwise stated, these Requests for Production cover the period from
19
     January 1, 2014 to present. However, these Requests for Production are deemed to be
20
     continuing in nature, and in the event that You discover further information that is responsive,
21
     You are to supplement the answers by supplemental pleading.
22
            2.      If You claim that response, either in whole or in part, to any Request for
23
     Production or portion thereof, is subject to any privilege or otherwise objectionable or
24
     protected from discovery, You are to identify the subject matter, the answer to which such
25
     privilege, objection or protection is thought to apply, and state the ground or basis for each
26
     such claim, objection, privilege or protection. All portions of such a Request for Production



                                                     3
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 108 of 131




 1
     not regarded as calling for a protected or objectionable response are to be answered and/or
 2
     responded to in full.
 3
             3.       You must produce Documents without any concealment, redaction, or other
 4
     form of alteration, and produce Documents in the same form, order and system that You
 5
     maintain the Documents in Your regular course of business prior to service of this demand.
 6
     Unless otherwise indicated in the requests below, physical segregation of Documents into the
 7
     separate categories set forth below is not required.
 8
             4.       You are to produce all responsive Documents in Your possession, custody, or
 9
     control including those Documents reasonably available to You, Your representatives, agents
10
     and attorneys.
11
             5.       If the production of any Document, or any portion thereof, is properly objected
12
     to, You shall still produce the remaining Documents, or portions therefore, for which no
13
     proper objection is made.
14
             6.       If a request seeks documents or communications relating to a specific entity,
15
     the request shall be construed to include any affiliates, agents, subsidiaries, or representatives
16
     of the identified entity.
17
     C.      DOCUMENT REQUESTS
18
     REQUEST FOR PRODUCTION NO.1: Produce all Communications between You and JH
19   Kelly that relate to the Project.
20
     REQUEST FOR PRODUCTION NO. 2: Produce all Documents that You shared or
21   otherwise provided to JH Kelly that relate to the Project.

22   REQUEST FOR PRODUCTION NO. 3: Produce all Documents and Communications that
     relate to the procurement of the Solar compressor unit for the Project, including, but not
23   limited to, Documents and Communications relating to the selection, testing, or delivery of
24   the compressor unit.

25   REQUEST FOR PRODUCTION NO. 4: Produce all Documents and Communications that
     relate to the procurement, delivery, reprioritization, or diversion of materials for the Project
26   that were manufactured, furnished, or delivered by MRC Global.




                                                     4
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 109 of 131




 1   REQUEST FOR PRODUCTION NO. 5: Produce all Documents and Communications that
     relate to the procurement, delivery, reprioritization, or diversion of materials for the Project
 2   that were manufactured, furnished, or delivered by Balcer Hughes Company.
 3
     REQUEST FOR PRODUCTION NO. 6: Produce all Documents and Communications that
 4   relate to the procurement, delivery, reprioritization, or diversion of materials for the Project
     that were manufactured, furnished, or delivered by Cameron International Corp.
 5
     REQUEST FOR PRODUCTION NO. 7: Produce all Documents and Communications that
 6   relate to the procurement, delivery, reprioritization, or diversion of materials for the Project
     that were manufactured, furnished, or delivered by Emerson Electric Co.
 7
 8   REQUEST FOR PRODUCTION NO. 8: Produce all Documents and Communications that
     relate to the selection, procurement, testing or delivery of the stand-by generator for the
 9   Project, including, but not limited to, all communications with Caterpillar, Inc.
10   REQUEST FORPRODUCTION NO. 9: Produce all Documents and Communications that
11   relate to any labor, equipment, materials, or services furnished for the Project by Barry­
     Wehmiller-Design Group, Inc.
12
     REQUEST FOR PRODUCTION NO. 10 Produce all Communications and Documents that
13   relate to the drafting, preparation, and issuance of the RFP.
14   REQUEST FOR PRODUCTION NO. 11: Produce all Documents and Communications
15   prepared by or exchanged with Gulf Interstate Engineering from 2010 to 2017 that relate to
     the Project or the Project site.
16
     REQUEST FOR PRODUCTION NO. 1 2: Produce all Communications and Documents
17   that relate to PG&E's assessment of liquidated damages in the amount of$1,500,000 against
     AECOM.
18
19   REQUEST FOR PRODUCTION NO. 1 3: Produce all Communications and Documents
     that relate to any and all withholdings, actual, threatened or otherwise, by PG&E from
20   amounts invoiced by AECOM relating to the Project.
21   REQUEST FOR PRODUCTION NO. 1 4: Produce all Documents and Communications
     that relate to the electrical design for the Project, including but not limited to any drafts or
22   revisions thereof.
23
     REQUEST FOR PRODUCTION NO. 15: Produce all Communications and Documents
24   that relate to each design review meeting(s) attended by PG&E for the Project.
25   REQUEST FOR PRODUCTION NO. 16: Produce all Communications and Documents
     that relate to all modifications to the Project's hazardous materials storage building ("Hazmat
26
     Building").




                                                    5
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 110 of 131




 1   REQUEST FOR PRODUCTION NO. 1 7: Produce all Communications and Documents
     that relate to all modifications to the Project's auxiliary building design.
 2
     REQUEST FOR PRODUCTION NO. 1 8: Produce all Communications and Documents
 3
     that relate to the 30%, 60% and 90% design deliverables submitted by AECOM during the
 4   Project.

 5   REQUEST FOR PRODUCTION NO. 1 9: Produce all Communications and Documents
     that relate to Your contention that PG&E incurred $777,000 in costs to repair the valve stem
 6   that was damaged on or around October 14, 2017, also referred to as the "Valve Strike
     Incident," including, but not limited to, all cost documentation, cost estimates, claims,
 7
     invoices, receipts, timesheets or timecards.
 8
     REQUEST FOR PRODUCTION NO. 20: Produce all Communications and Documents
 9   that relate to Your contention in the letter from Evan Stark to Pete Holland, dated January 23,
     2019, that the GOV-2 valve was improperly installed, procured or is otherwise defective,
10   including, but not limited to, all Communications and Documents relating to the testing,
11   analysis, or inspection of GOV-2.

12   REQUEST FOR PRODUCTION NO. 21: Produce all Communications and Documents
     that relate to the alleged damages that PG&E has or will incur for the repair, correction or
13   replacement of GOV-2, including, but not limited to, all cost documentation, cost estimates,
     invoices, receipts, timesheets or timecards.
14
15   REQUEST FOR PRODUCTION NO. 2 2: Produce all Communications and Documents
     that relate to Your contention in the letter from Evan Stark to Pete Holland, dated January 23,
16   2019, that the stand-by generator was improperly installed, procured or is otherwise defective,
     including, but not limited to, all Communications and Documents relating to the testing,
17   analysis, or inspection of the stand-by generator.
18   REQUEST FOR PRODUCTION NO. 2 3: Produce all Communications and Documents
19   that relate to the alleged damages that PG&E has or will incur for the repair or correction of
     the stand-by generator, including, but not limited to, all cost documentation, cost estimates,
20   invoices, receipts, timesheets or timecards.

21   REQUEST FOR PRODUCTION NO. 2 4: Produce all Communications and Documents
     that relate to Your contention that the Generator Room ventilation was improperly installed,
22   procured or is otherwise defective and/or requires repair, including, but not limited to, all
23   Communications and Documents relating to the testing, analysis, or inspection of the
     Generator Room ventilation.
24
     REQUEST FOR PRODUCTION NO. 25: Produce all Communications and Documents
25   that relate to the alleged damages that PG&E has or will incur for the repair or correction of
     the Generator Room ventilation, including, but not limited to, all cost documentation, cost
26
     estimates, invoices, receipts, timesheets or timecards.




                                                   6
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 111 of 131




 1   REQUEST FOR PRODUCTION NO. 26: Produce all Communications and Documents
     that relate to Your contention in the letter from Evan Stark to Pete Holland, dated January 23,
 2   2019, that valve POV-166 was improperly installed, procured or is otherwise defective,
     including, but not limited to, all Communications and Documents relating to the testing,
 3
     analysis, or inspection of valve POV-1 66.
 4
     REQUEST FOR PRODUCTION NO. 2 7: Produce all Communications and Documents
 5   that relate to the alleged damages that PG&E has or will incur for the repair or correction of
     valve POV-166, including, but not limited to, all cost documentation, cost estimates, invoices,
 6   receipts, timesheets or timecards.
 7
     REQUEST FOR PRODUCTION NO. 2 8: Produce all Communications and Documents
 8   that relate to Your contention in the letter from Evan Stark to Pete Holland, dated January 23,
     2019, that the Fuel Gas Heater was improperly installed, procured or is otherwise defective,
 9   including, but not limited to, all Communications and Documents relating to the testing,
     analysis, or inspection of the Fuel Gas Heater.
10
11   REQUEST FOR PRODUCTION NO. 2 9: Produce all Communications and Documents
     that relate to the alleged damages that PG&E has or will incur for the repair or correction of
12   the Fuel Gas Heater, including, but not limited to, all cost documentation, cost estimates,
     invoices, receipts, timesheets or timecards.
13
     REQUEST FOR PRODUCTION NO. 30: Produce all Communications and Documents
14   that relate to any work that You contend that AECOM did not complete and was within
15   AECOM's scope of work under the EPC Agreement, including, but not limited to, all alleged
     demolition work, Bollard installation.
16
     REQUEST FOR PRODUCTION NO. 31: Produce all Communications and Documents
17   that relate to any damages that You contend that PG&E incurred to complete AECOM's
     scope of work under the EPC Agreement, including, but not limited to, all cost
18   documentation, cost estimates, invoices, receipts, timesheets or timecards.
19
     REQUEST FOR PRODUCTION NO. 32: Produce all Communications and Documents
20   that relate to any damages that You contend that PG&E incurred to correct or repair work
     performed by AECOM pursuant to the EPC Agreement, including, but not limited to, all cost
21   documentation, cost estimates, invoices, receipts, timesheets or timecards.
22   REQUEST FOR PRODUCTION NO. 33: Produce all Documents and Communications
23   that relate to Your valuation of the Additional Work performed by AECOM on the Project..

24   REQUEST FOR PRODUCTION NO. 34: Produce all Documents and Communications
     that relate to Your valuation of the Plant Operational Assistance performed by AECOM on
25   the Project.
26




                                                   7
           Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 112 of 131




 1   REQUEST FOR PRODUCTION NO. 35: Produce all Documents and Communications
     that relate to any excavation work, including mechanical excavation work and hydro
 2   vacuum excavation work, perfonned by others on the Project.
 3
     REQUEST FOR PRODUCTION NO. 36: Produce all Documents and Communications
 4   that relate to the presence of boulders, large rocks, or other obstructions at the
     Proj ect.
 5
     REQUEST FOR PRODUCTION NO. 37: Produce all Documents and Communications
 6   that relate to Proposed Change Order No 7.
 7
     REQUEST FOR PRODUCTION NO. 38: Produce all Documents and Communications
 8   that relate to Change Order No 6.

 9   REQUEST FOR PRODUCTION NO. 39: Produce all Documents and Communications
     that relate to PG&E's evaluation, processing, and/or analysis of any and all applications for
10   payment submitted by AECOM.
11
     REQUEST FOR PRODUCTION NO. 4 0: Produce all Documents and Communications
12   that relate to PG&E's evaluation, processing, and/or analysis of any and all Requests for
     Infonnation (RFis) and Potential Change Orders (PCOs) submitted by AECOM.
13
     REQUEST FOR PRODUCTION NO. 41: Produce all Documents and Communications
14   that relate to AECOM's request for a temporary shutdown of work ("Winter Shutdown")
15   during the winter of 2017/20 1 8.

16   REQUEST FOR PRODUCTION NO. 4 2: Produce all Documents and Communications
     that relate to AECOM's request(s) for an extension of time for the Project, including, but not
17   limited to, all evaluations, schedule analyses, and critical path analyses relating to such
     requests.
18
19   REQUEST FOR PRODUCTION NO. 4 3: Produce all Documents and Communications
     that relate to any time impact analyses and/or critical path analyses prepared by or for PG&E
20   for the Project.
21
22
23
24
25
26




                                                   8
                    Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 113 of 131




PCO Number    RFI Number Description                                          PG&E Amount           AECOM Amount
PCO-0032           51    Duplicate x-ray film for valve pups                          $0.00                   $ 6,000
                                                                                                       .
PCO-0033           52    PLC hardware                                                 $0.00                $ 339,000
                   55    AECOM labor to obtain material codes                                               $ 10,000
                  150    Compressor Roll-up Door Control Conduits                                             $ 6,000
PCO-0104          151    PB-38 Demo and Conduit Re-Route                           $28,245. 1 6             $ 28,000
                  155    EPC of larger FWPH for foam system                                                $ I 14,000
                  164    Relocate Comp Bldg Temp Transmitter                                                  $ 8,000
                  165    Control Valve Tubing Modifications                                                   $ 5,000
                  186    Regulators for Air Actuators                                                       $ 12,000
PCO-01 55         193    Supply, Install, and Commission new CP system          $ 1 ,777,384. 1 9           $ 62,000
PCO-0123           196   Standby Generator Fuel Gas Heaters control scheme           $93,398.32             $ 93,000
PCO-0 139         212    Install Beacon for Hydrogen Monitor Alarm                   $16,051.80             $ 16,000
                  226    Mevers RFI#6-Fuel Gas Tank                                                           $ 9,000
                  235    Existing Control Building Fire Detection - Bell                                    $ 14,000
                  243    Relief Vents On Actuator Sunnly tubing                                             $ 1 5,000
PCO-01 6 1        250    Electrical PCO supplements                                $63,825.30               $ 64,000
                  25 1   Existing Panel B Circuit Breakers & Connector Kits                                   $ 8,000
                  257    Additional Electrical Excavation Costs                                                     $-
                  262    Extra excavation for PG&E GC (RF(0 J25)                                           $ 109,000
PCO-0172          263    PG&E programming revision requests                          $6,565.28                 $ 7,000
                  268    Burney Tap L-40 I Excavation - Piping - Coating                                       $ 9,000
                  269    Extra drainage costs due to late paving change                                     $ 49,000
PCO-0 170         270    AECOM labor for FG heaters                                $29,277.06                $ 29,000
PCO-0176          271    update Fire Pre Plan Visio files                           $9,570.20                $ 1 0,000
PCO-0 1 8 1       278    Update to Burney Tap for audited Barnard costs             $9,246.30                  $ 9,00(
                  279    Additional Electrical Excavation Costs                                            $ 865,000
                  287    PENDING - Conduit Seal Log                                                          $ 13,000
                  292    Rework for as-Found Conditions in Valve Nest                                        $ 13,000
                         Added Conduit Seals at Gas Cooler Pull Boxes                                        $ 1 5,000
                         Storage Building IFC Electrical Changes - COR 1                                   $ 1 17,000
                         Site Grading Rework                                                                 $ 29,000
                         PSV                                                                                  $ 53,000
                         Electrical reconciliation bid vs IFC dated 9/12/17                               $ 1,296,00(
rrotal                                                                                $2,033,564          $ 3,432,000
                    Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 114 of 131



Table 2 (Plant Operational Assistance) to Attachment 3 to Deposition Subpoena for Production of Business
Records
                    Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 115 of 131




PCO Number   RF! Number   Description                                            PG&E Amount        AECOM Amount
PCO-0061           92     A.ccess to piping components in the Fuel Gas Bldg           $152,61 1.30            $ 153,000
PCO-0062           93     Access to air compressors in Aux Bldg                              $0.00             $ 1 8,000
PCO-0057         104      PSVs and H70 Rework                                                $0.00            $ 13 1,000
PCO-0064         108      VOID RENEGOTIATE - Supplemental H-70 work                          $0.00               $ 7,000
                 162      Remove and Replace Valves for PG&E Inspection                                        $ 44,000
                 170      Valve Nest Rework                                                                    $ 42,00(
PCO-0 145        229      supplemental site supervision and OH allocations             $3 1,494.06             $ 33,000
PCO-0174         256      Leaking Valve Repairs                                              $0.00             $ 1 3,000
                 267      POV-6 and POV-32 leaking packing replacement                                         $ 12,000
                 289      Attempted Repair of POV-166                                                          $ 27,000
PCO-0185         290      Sealweld Summit 7030 procedure for GOV-2                           $0.00              $ 1 1,000
                 294      Field Coating Repairs - AECOM Coatings Wrong Spec E-                                $ 713,000
                          Leaking valves - 0                                                                     $ 4,000
                          HVAC Aux Bldg                                                                         $ 78,000
                          Commissionirn�: Assistance                                                            $ 81,000
                                                                                          $ 184,105         $ 1 ,367,000
                    Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 116 of 131


                                                                                                                                            SUBP-010
     PLAINTIFF/PETITIONER: JH Kelly, LLC a Washington limited l iability company                          CASE NUMBER:
  DEFENDANT/RESPONDENT: AECOM TECHNICAL SERVICES, INC., a purported Ca[ifornia corporation                192600

                         PROOF OF SERVICE OF DEPOSITION SUBPOENA FOR PRODUCTION OF BUSINESS RECORDS
1. I served this Deposition Subpoena for Production of Business Records by personally delivering a copy to the person served a s follows:
   a. Person served (name): PG&E
   b. Address where served:
        77 Beale Street 24th Floor, San Francisco, CA 94105
   c. Date of delivery;
   d. Time of delivery:
   e. (1)      D    Witness fees were paid.
                    Amount:                   $ __________
        (2)    D    Copying fees we're paid.
                    Amount:_____ __ $ ___________
   f. Fee for service .: _____ ___
2. l received this subpoena for service on (date):
3. Person serving:
   a.    D    Not a registered California process server.
   b.    D    California sheriff or marshal.
   c . [Kl Registered California process server.
   d.    D    Employee or independent contractor of a registered California process server.
   e.    D     Exempt from registration under Business and Professions Code section 22350(b).
   f.    D     Registered professional photocopier.
   g.    D    Exempt from registration under Business and Professions Code section 2245 1 .
   h. Name, address, telephone number, and, if applicable, county of registration and number:
        Duane Shoemaker
        117
        1734 West Street #A
        Redding, CA 96001
        530-224-9980
I declare under penalty of perjury under the laws of the State of              (For California sheriff or marshal use only)
California that the foregoing is true and correct.                             I certify that the foregoing is true and correct.
Date:                                                                          Date:




is/
                                  (SIGNATURE)                                                                 (SIGNATURE)




SUBP-01 O [Rev.January 1, 2012]                    DEPOSITION SUBPOENA FOR PRODUCTION OF                                                     Page 2 of2
                                                              BUSINESS RECORDS
                     Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 117 of 131


                                                                                                                                              SUBP-025
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)
 Carr & Kennedy
 Randall C Nelson
 420 Redcliff Drive
 Redding, CA 96002
       TELEPHONE NO.: 530-222-2100                               FAX Np.:
      E-MAIL ADDRESS;
 ATTORNEY FOR (Name): Aecom Technical Services, Inc
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Shasta
       STREET ADDRESS: 1 500 Court St
     MAILING ADDRESS:
     CITY AND ZIP CODE: Redding, 96001
         BRANCH NAME: Shasta County Superior Court
        PLAINTIFF/ PETITIONER: JH Ke·lly, LLC a Washington limited liability company                         CASE NUMBER:
     DEFENDANT/ RESPONDENT: AECOM TECHNICAL SERVICES, INC., a purported California corporation               1 92600
                      NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION
                                 {Code Civ. Proc., §§ 1 985.3, 1 985.6)
                                                         NOTICE TO CONSUMER OR EMPLOYEE
TO (name): Burney K2 Replacement Project 37667_ Hwy 200 Burney CA
Regarding records pertaining to: Burney K2 Replacement Project 37667 Hwy 200 Burney CA
1 . PLEASE TAKE NOTICE THAT REQUESTING PARTY (name) Aecom Technical Services, Inc
    SEEKS YOUR RECORDS FOR EXAMINATION by the parties to this action on (specify date): 03/02/2020
    The records are described in the subpoena directed to witness(sepciff name and address ofperson or entit}' from whom records are sought): PG&E,
2. IF YOU OBJECT to the production of these records, YOU MUST DO ONE OF THE FOLLOWING BEFORE THE DATE SPECIFIED, IN ITEM a. OR b.
   BELOW:
   a. If you are a party to the above-entitled action, you must file a motion pursuant to Code of Civil Procedure section 1 987.1 to quash or modify
       the subpoena and give notice of that motion to the witness and the deposition officer named in the subpoena at least five days before the
       date set for production of the records.
       b.   If you are not a party to this action, you must serve on the requesting party and on the witness,before the date set for production of the
            records, a written objection that states the specific grounds on which production of such records should be prohibited. You may use the form
            below to object and state the grounds for your objection. You must complete the Proof of Service on the reverse side indicating whether you
            personally served or mailed the objection. The objection should not be filed with the court. WARNING: IF YOUR OBJECTION IS NOT RECEIVED
            BEFORE THE DATE SPECIFIED IN ITEM 1 , YOUR RECORDS MAY BE PRODUCED AND MAY BE AVAILABLE TO ALL PARTIES.
3. YOU OR YOUR ATTORNEY MAY CONTACT THE UNDERSIGNED to determine whether an agreement can be reached in writing to cancel or limit the
   scope of the subpoena. If no such agreement is reached, and ifyou are not otherwise represented by an attorney in this action, YOU SHOULD
   CONSULT AN ATTORNEY TO ADVISE YOU OF YOUR RIGHTS OF PRIVACY.
Date:       Feb 04 2020
Randall C Nelson                                                                    Isl
                          (TYPE OR PRINT NAME)                                             (SIGNATURE O F   O REQUESTING PARTY   [KjATTORNEYJ

                                            OBJECTION BY NON-PARTY TO PRODUCTION OF RECORDS
1.     D      l object to the production of all of my records specified in the subpoena.
2.     D      I object only to the production of the following specified records:

3.     The specific grounds for my objection are as follows:

Date:


                          (TYPE OR PRINT NAME)                                                                  (SIGNATURE)




Form Adopted for Mandatory Use                NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION                                         Code of Civil Procedure,
Judicial Council of California                                                                                                           §§ 1 985.3, 1985.6,
SUBP-02S (Rev.January 1, 2008]                                                                                                         2020.010-2020.510
                                                                                                                                      www.courtinfo.ca.gov
                        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 118 of 131


    PLAINTIFF/ PETITIONER: JH Kelly, LLC a Washington limited liability company                                  CASE NUMBER:
 DEFENDANT I RESPONDENT: AECOM TECHN ICAL SERVICES, INC., a purported California corporation                     1 92600

                                  PROOF OF SERVICE OF NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION

                                                                                          m
                                                           (Code Civ. Proc., §§ 1 985.3,1985.6)
                                                                 D
                                                                 Personal Service         Mail
1 . At the time of service I was at least 18 years of age and not a party to this legal action.
2.   I served a copy of the Notice to Consumer or Employee and Objection as follows (check either a orb):
     a.   D       Personal service. I personally delivered the Notice to Consumer or Employee and Objection as follows:
                  (1)    Name of person served:                                                            (3) Date served;
                  (2) Address where served:                                                                (4) Time served:
     b. [K] Mail. f deposited the Notice to Consumer or Employee and Objection in the United States mail, in a sealed envelope with postage fully
            prepaid. The envelope was addressed as follows:
                  (1) Name of person served:       Mario R N i cholas Esq.; Eric Grasberger Esq. (Stoel    (3)    Date served:
                                                   Rives LLP)
                  (2) Address where served:        760 SW Ninth Ave. #3000 Portland, OR 97205              (4) Time served:
                  (S) r am a resident of or employed in the county where the Notice to Consumer or Employee and Objection was mailed.
     c.   My residence or business address is {specify):      1734 West Street #A, Redding, CA 96001
     d.   My phone number is (specify): 530-224-9980
I declare under penalty of perjury under the laws oft he State of California that the foregoing is true and correct.

Date:     February 4 2020
Duane Shoemaker                                                                     Isl
             (TYPE OR PRINT NAME OF PERSON WHO SERVED)                                                (SIGNATURE OF PERSON WHO SERVED)

                                         PROOF OF SERVICE OF OBJECTION TO PRODUCTION OF RECORDS
                                                            (Code Clv. Proc., §§ 1 985.3, 1 985.6)
                                                                 D Personal Service       D  Mail
1 . At the time of service I was at least 1 8 years of age and not a party to this legal action.
2.   I served a copy of the Objection to Production of Records as follows (complete either a orb);
     a.   ON THE REQUE5flNG PARTY
          (1),    D      Personal service. I personally delivered the Objection to Production of Records as follows:
                         {1)   Name of person served:                                                     (3) Date served:
                         (2) Address where served:                                                        (4) Time served:
          (2).    D      Mail. I deposited the Objection to Production of Records in the United States mail, in a sealed envelope with postage fully
                         prepaid. The envelope was addressed as follows:
                         (1)   Name of person served:                                                     (3) Date served:
                         (2) Address where served:                                                        (4) Time served:
     a.   ON THE WITNESS
          (1 ).   D      Personal service. l personally delivered the Objection to Production of Records as follows:
                         (1)   Name of person served:                                                     (3)     Date served:
                         (2) Address where served:                                                        (4) Time served:
          (2).    D      Mail. J deposited the Objection to Production of Records in the United States mail, in a sealed envelope with postage fully
                         prepaid. The envelope was addressed as follows:
                         (1) Name of person served:                                                       (3) Date served:
                         (2) Address where served:                                                        (4) Time served:
3.   My residence or business address is (specify):
4.   My phone number is (specify):
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date:


             (TYPE OR PRINT NAME OF PERSON WHO SERVED)                                               (SIGNATURE OF PERSON WHO SERVED)




SUBP-02S [Rev.January 1, 2008]                 NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION                                                       Page2of2
                        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 119 of 131


                                                                                                                                                                Reference Number: 4252443
 Attorney              Telephone No:     530-222-2100                                                                                             For Court Use Only
 Carr & Kennedy
 Randall C Nelson
 Bar Number: 138298
 420 RedcliffDrive
 Redding, CA. 96002
 Carr & Kennedy, Law Office
 420 RedcliffDrive Redding, CA 96002
 Attorneyfor: Aecom Technical Services, Inc
 Insert name ofCourt and Judicial District and Branch Court:
 Shasta County Superior.Court
  Plaintiff: JH Kelly, LLC a Washington limited liability company
 Defendant: AECOM TECHNICAL SERVICES, JNC., a purported California corporation
                                                                                                                                                            .
                                                DECLARATION OF                                                                  Case Number:
                                             CUSTODIAN OF RECORDS                                                               192600
The custodian of Records, or other quah6ed witness, for:
PG&E
Declares as shown below in response to the Subpoena Duces Tecum for deposition scheduled as follows:
                To;    Accurate Document Imaging, 530-224-9980, FAX: 530-224-9989 , On: 03/02/2020 , Ati 10:00 AM
          Location:    1734 West Street #A Redding CA 96001
Regarding records pertaining to: Burney K2 Replacement Project 37667 Hwy 200 Burney CA

1.   D        CERTIFICATION OF RECORDS (Custodian's Initials
              a:.   I am a duly authorized Custodian of Records, or other qualified witness, for the above-named business. As such I have the authority to certify these records.
              b.    The photocopied records submitted herewith are true copies of all the records described in the Subpoena Duces Tecum, Deposition Subpoena, or Authorization
                    for Records.
              c.    To the best of my knowledge, all such records were prepared or compiled by �he personnel of the above-named business in the ordinary course of business, at or
                    near the time of the acts, conditions, or events recorded.
              d. No documents have been withheld in order to avoid their being photocopied. If we have only part of the records described in the Subpoena Duces Tecum,
                 Deposition Subpoena, or Authorization for Records, such records as are available are provided.
2.   D        CERTIFICATION OF NO RECORDS (Custodian's initials: ________

              Reason for NO RECORDS
              a.    A thorough search has been madefor the documents described in the Subpoena Duces Tecum, Deposition Subpoena, or Authorization for Records and, based on
                    the information provided to me for identification, no such records were found.
             b.     It is understood that such records could exist under another spelling, name or classifica!ion, but with the information furnished to our office, and to the best of
                    our knowledge, no such records exist in our files.
3.   D       CERTIFICATION OF X-RAY(S), MRI(S), OR CAT SCANS (Custodian 's initials: ________
4.   D       CERTIFICATION OF NO X-RAY(S), MRl(S), OR CAT SCANS (Custodian 's initials: ________
             Reason forNO X -RAYS, MRI(S), or CAT Scans

I declare under penalty of perjury that the foregoing is true and correct, and this declaration was

executed on (date):
                       ----------------------­at (place)
Print Name             _______________________________Signature


                                                          AFF1DAVIT OF PROFESSIONAL PHOTOCOPIER
                                                             Pursuant to Section 22462 of Business and Professions Code
I declare that I am the attorney's representative and that the attached records are complete and true copy of the records delivered to me by the Custodian of Records of the within
named location and will be distributed to the authorized persons or entities. The method of Reproduction was: Copied Originals.




                                                       Date ___________Signature




4252443                                                          DECLARATION OF CUSTODIAN OF RECORDS
                   Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 120 of 131



               1   ERIC A. GRASBERGER(Admitted Pro Hac Vice)
                   eric.grasberger@stoel.com
               2   MARIO R. NICHOLAS(SB #273122)
                   mario.nicholas@stoel.com
               3   STOEL RIVES LLP
                   760 SW Ninth Avenue, Suite 3000
               4   Portland, OR 97205
                   Telephone: 503.224.3380
               5   Facsimile: 503.220.2480

               6   Attorneys for Plaintiff
                   JH Kelly, LLC
               7

               8

               9                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA

              10                                             COUNTY OF SHASTA

              11   JH KELLY,LLC,a Washington limited                      CASE NO. 192600
                   liability company,
              12                                                          NOTICE OF DEPOSITION SUBPOENA
                                               Plaintiff,                 FOR PRODUCTION OF BUSINESS
              13                                                          RECORDS TO PACIFIC GAS AND
                            v.                                            ELECTRIC COMPANY
              14
                   AECOM TECHNICAL SERVICES,INC., a                       Production Deadline:
              15   purported California corporation; and
                   DOES 1 through 10, inclusive,                          Date:       November 22, 2019
              16                                                          Time:       9:00 a.m.
                                               Defendants.                Location:   500 Capitol Mall, Suite 1600
              17                                                                      Sacramento, CA 95814

              18
                                                                          Complaint Filed: January 29,2019
              19                                                          Trial Date: July 28, 2020

              20

              21

              22

              23

              24

              25

              26

              27

              28
STOEL RIVES LLP                                                     -1-
ATTORNEYS AT LAW
   PORTLAND          NOTICE OF DEPOSITION SUBPOENA FOR PRODUCTION OF BUSINESS RECORDS TO PACIFIC
                                      GAS AND ELECTRIC COMPANY - CASE NO. 192600
                    nai dAdV7 1   1101d5Q/J1111111
                   Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 121 of 131



               1   TO EACH PARTY AND THEIR ATTORNEY OF RECORD IN THIS ACTION:

               2            YOU ARE HEREBY NOTIFIED THAT,pursuant to the attached Deposition Subpoena

               3   for Production of Business Records("Subpoena"), Plaintiff JH Kelly, LLC("JH Kelly")

               4   requests that third-party Pacific Gas and Electric Company("PG&E")deliver the business

               5   records identified in the Subpoena on November 22,2019, at 9:00 a.m., to Mario Nicholas,

               6   Stoel Rives LLP,500 Capitol Mall, Suite 1600, Sacramento, CA 95814, or at such other date

               7   and time as may be mutually agreed by JH Kelly and PG&E. A true and correct copy ofthe

               8   Subpoena is attached hereto as Exhibit A and incorporated by reference herein.

               9            DATED: October 29, 2019                 STOEL RIVES LLP
              10

              11                                                    By:
                                                                       ERIC G S ERGER
              12                                                       MARI R. N CHOLAS
                                                                       Attorneys for Plaintiff JH KELLY,LLC
              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
STOEL RIVES LLP                                                   -2-
ATTORNEYS AT LAW
    PORTLAND         NOTICE OF DEPOSITION SUBPOENA FOR PRODUCTION OF BUSINESS RECORDS TO PACIFIC
                                      GAS AND ELECTRIC COMPANY - CASE NO.192600
                    na. dAdC7 1 flf11,1507_11M11
Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 122 of 131




                       EXHIBIT A
                   Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 123 of 131

                                                                                                                                             SUBP-010
                                                                                                                      FOR COURT USE ONLY
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
_Mario R. Nicholas (SB #273122)
 Stoel Rives LLP
 760 SW Ninth Avenue, Suite 3000, Portland, OR 97205
        TELEPHONE NO.: 503-224-3380              FAX NO.: 503-220-2480
       E-MAIL ADDRESS:
                        mario.nicholas@stoel.com
   ATTORNEY FOR (Name):
                        Plaintiff JH Kelly, LLC

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SHASTA
     STREET ADDRESS:   1500 Court Street Room 319
     MAILING ADDRESS:  1500 Court Street Room 319
    CITY AND ZIP CODE: Redding 96001
        BRANCH NAME:   Redding Main Courthouse
     PLAINTIFF/PETITIONER: JH Kelly, LLC
 DEFENDANT/RESPONDENT: AECOM Technical Services, Inc.; and DOES 1-10
                                                                                                       CASE NUMBER:
                                DEPOSITION SUBPOENA
                         FOR PRODUCTION OF BUSINESS RECORDS                                           192600

THE PEOPLE OF THE STATE OF CALIFORNIA, TO (name, address, and telephone number of deponent, if known):
Pacific Gas and Electric Company, 77 Beale Street, 24th Floor, San Francisco, CA 94105
1. YOU ARE ORDERED TO PRODUCE THE BUSINESS RECORDS described in item 3, as follows:
   To (name of deposition officer): Mario Nicholas
   On (date): November 22, 2019                                                            At (time): 9:00 a.m.
   Location (address): Stoel Rives LLP, 500 Capitol                          Mall, Suite 1600, Sacramento, CA 95814
                Do not release the requested records to the deposition officer prior to the date and time stated above.
   a.   I✓I    by delivering a true, legible, and durable copy of the business records described in item 3, enclosed in a sealed inner
               wrapper with the title and number of the action, name of witness, and date of subpoena clearly written on it. The inner
               wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and mailed to the deposition officer at the
               address in item 1.
   b. I      I by delivering a true, legible, and durable copy of the business records described in item 3 to the deposition officer at the
               witness's address, on receipt of payment in cash or by check of the reasonable costs of preparing the copy, as determined
               under Evidence Code section 1563(b).
   c I       I by making the original business records described in item 3 available for inspection at your business address by the
               attorneys representative and permitting copying at your business address under reasonable conditions during normal
            business hours.
 2. The records are to be produced by the date and time shown in item 1 (but not sooner than 20 days after the issuance of the
    deposition subpoena, or 15 days after service, whichever date is later). Reasonable costs oflocating records, making them
    available or copying them, and postage, if any, are recoverable as set forth in Evidence Code section 1563(b). The records shall be
    accompanied by an affidavit of the custodian or other qualified witness pursuant to Evidence Code section 1561.
 3. The records to be produced are described as follows (if electronically stored information is demanded, the form or
    forms in which each type ofinformation is to be produced may be specified):


        1
        1 I Continued on Attachment 3.
 4. IF YOU HAVE BEEN SERVED WITH THIS SUBPOENA AS A CUSTODIAN OF CONSUMER OR EMPLOYEE RECORDS UNDER
   CODE OF CIVIL PROCEDURE SECTION 1985.3 OR 1985.6 AND A MOTION TO QUASH OR AN OBJECTION HAS BEEN
   SERVED ON YOU, A COURT ORDER OR AGREEMENT OF THE PARTIES, WITNESSES,AND CONSUMER OR EMPLOYEE
   AFFECTED MUST BE OBTAINED BEFORE YOU ARE REQUIRED TO PRODUCE CONSUMER OR EMPLOYEE RECORDS.
   DISOBEDIENCE OF THIS SUBPOENA MAY BE PUNISHED AS CONTEMPT BY THIS COURT. YOU WILL ALSO BE LIABLE
      FOR THE SUM OF FIVE HUNDRED DOLLARS AND ALL DAMAGES RESULTING FROM XOUR FAILURE TO OBEY.

          10-29-2019
 Date issued:
 Mario R. Nicholas
                            (TYPE OR PRINT NAME)                                                 (SIGNATUItfa OF PERSON ISSUING SUBPOENA)

                                                                                    Attorney f r Plaintiff JH Kelly, LLC
                                                                                                                (TITLE)
                                                                 (Proof of service on reverse)                                                       Page 1 of 2

Form Adopted for Mandatory Use                                                                                    Code of Civil Procedure, §§ 2020.410-2020.440;
  Judicial Council of Califomia                DEPOSITION SUBPOENA FOR PRODUCTION                                                    Govemment Code,§68097.1
SUBP-010[Rev. January 1, 2012]                         OF BUSINESS RECORDS                                                                      www.courts.ca.gov
                    Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 124 of 131

                                                                                                                           SUBP-010
___   PLAINTIFF/PETITIONER: JH         Kelly, LLC                                              CASE NUMBER:

                                                                                             192600
 DEFENDANT/RESPONDENT: AECOM                    Technical Services, Inc.; and DOES 1 -
                                        PROOF OF SERVICE OF DEPOSITION SUBPOENA FOR
                                             PRODUCTION OF BUSINESS RECORDS
  1. l served this Deposition Subpoena for Production of Business Records by personally delivering a copy to the person served
     as follows:
      a. Person served (name):

      b. Address where served:


      c. Date of delivery:

      d. Time of delivery:

      e. (1) I       I Witness fees were paid.
                       Amount-
          (2) I      I Copying fees were paid.
                       Amount.

      f. Fee for service.                         $

  2. l received this subpoena for service on (date):

  3. Person serving:
     a. I      Not a registered California process server.
      b I      California sheriff or marshal.
     c I       Registered California process server.
     d I       Employee or independent contractor of a registered California process server.
      e. I     Exempt from registration under Business and Professions Code section 22350(b).
      f. I     Registered professional photocopier.
      g. I   I Exempt from registration under Business and Professions Code section 22451.
      h. Name, address, telephone number, and, if applicable, county of registration and number:




  l declare under penalty of perjury under the laws of the State of    (For California sheriff or marshal use only)
  California that the foregoing is true and correct.                   l certify that the foregoing is true and correct.

  Date:                                                                Date:




                                  (SIGNATURE)                                                      (SIGNATURE)



                                                                                                                                 Page 2 of 2
 SUBP-010[Rev. January 1, 20121            DEPOSITION SUBPOENA FOR PRODUCTION
                                                   OF BUSINESS RECORDS
        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 125 of 131
JH Kelly, LLC v. AECOM Technical Services, Inc., et aL
Shasta County Superior Court Case No. 192600


               Attachment 3 To Deposition Subpoena for Production of Business Records



                                            DEFINITIONS

         1.       "PROJECT" means the construction project that is the subject ofthis lawsuit,
                  commonly known as the Burney K2 Replacement Project and generally located at
                  37667 Highway 299, Burney, CA 96013, APN 028-370-001 (the "PROPERTY"),
                  in Shasta County, California.

         2.       The terms "DOCUMENTS" and/or "WRITINGS" mean pursuant to Evidence
                  Code Section 250 any "handwriting, typewriting, printing, Photostatting,
                  photocopying, transmitting by electronic mail or facsimile, and every other means
                  of recording upon any tangible thing, any form of communication or
                  representation, including letters, words, pictures, sounds, or symbols, or
                  combinations thereof, and any record thereby created, regardless ofthe manner in
                  which the record has been stored." DOCUMENTS and/or WRITINGS shall
                  include all drafts and non-identical separate versions, including handwritten or
                  other markings or notations of any kind on a DOCUMENT and/or WRITING.

         3.       The terms"COMMUNICATION" and "COMMUNICATIONS" means the act or
                  fact of communicating between or among ANY person, including telephone
                  conversations, meetings, or any correspondence embodied in WRITINGS.

         4.       "YOU" or "YOUR" means Pacific Gas and Electric Company, and any affiliates
                  or related companies.

         5.       "AECOM" means Defendant AECOM Technical Services, Inc. and any affiliates
                  or related companies.

         6.       "JH KELLY" means Plaintiff JH Kelly, LLC.

         7.        The term "CONCERN" or"CONCERNING" means referring to, alluding to,
                   responding to, relating to, regarding, discussing, involving, describing, or
                   constituting.

          8.      The term "ALL" means both "ALL" and "ANY." The term "ANY" means both
                  "ANY" and "ALL."

         9.        The term "INCLUDING" or "INCLUDE" means "including but not limited to."

                                            INSTRUCTIONS

          1.       You must produce documents and writings without masking, redaction,
                   obliteration or alteration of any sort and in the same form, order and system
                   (including file folders, tabs, and indices) as maintained in the regular course of
                                                     1
 103807689.1 0034592-00012
         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 126 of 131
JH Kelly, LLC v. AECOM Technical Services, Inc., et al.
Shasta County Superior Court Case No. 192600


              Attachment 3 To Deposition Subpoena for Production of Business Records



                  business prior to service of this demand. Physical segregation of documents and
                  writings into the separate categories set forth below is neither requested nor
                  required.

        2.        If the production of any document or writing (or portion thereof) is properly
                  objected to, production nonetheless shall be made ofthose remaining documents
                  and writings or portions thereof as to which no proper objection is logged.

        3.        You must identify with particularity each document that is not produced because
                  of an objection. The nature and basis for each objection must be stated.

        4.        You are to produce all responsive documents in your possession, custody, or
                  control including those documents reasonably available to you, your
                  representative, agents and attorneys.

                                     DOCUMENT REQUESTS

         1.       ALL DOCUMENTS CONCERNING the PROJECT.

         2.       ALL COMMUNICATIONS CONCERNING the PROJECT.

         3.       ALL DOCUMENTS CONCERNING any contract for the PROJECT,
                  INCLUDING any contract(s) with AECOM.

         4.       ALL COMMUNICATIONS by, between, or among YOU and AECOM
                  CONCERNING the PROJECT.

         5.       ALL COMMUNICATIONS by, between, or among YOU and JH KELLY
                  CONCERNING the PROJECT.

         6.       ALL COMMUNICATIONS YOU received or sent CONCERNING the
                  PROJECT with any person or entity.

         7.       ALL of YOUR email COMMUNICATIONS CONCERNING the PROJECT,
                  both in hardcopy and electronic form.

         8.       ALL DOCUMENTS CONCERNING ANY request for proposal for the
                  PROJECT,INCLUDING JH KELLY's proposal number 15000.77.505 to
                  perform work on the PROJECT.

         9.       ALL bid DOCUMENTS for the PROJECT.



                                                  2
103807689.1 0034592-00012
        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 127 of 131
JH Kelly, LLC v. AECOM Technical Services, Inc., et al.
Shasta County Superior Court Case No. 192600


               Attachment 3 To Deposition Subpoena for Production of Business Records



        10.       ALL COMMUNICATIONS or other DOCUMENTS CONCERNING the bid
                  DOCUMENTS for the PROJECT.

        11.       ALL DOCUMENTS CONCERNING any change order requests (or "COR(s)")
                  CONCERNING the PROJECT.

        12.       ALL COMMUNICATIONS YOU received or sent CONCERNING any change
                  order requests (or "COR(s)")for the PROJECT.

         13.      ALL DOCUMENTS CONCERNING any requests for information (or "RFI(s)")
                  CONCERNING the PROJECT.

         14.      ALL COMMUNICATIONS YOU received or sent CONCERNING any requests
                  for information (or "RFI(s)")for the PROJECT.

         15.      ALL DOCUMENTS or COMMUNICATIONS CONCERNING AECOM's
                  staffing for the PROJECT,INCLUDING any changes in AECOM's staff for the
                  PROJECT.

         16.      ALL DOCUMENTS CONCERNING the electrical design for the PROJECT,
                  INCLUDING all issued-for-construction and issued-for-bid electrical design
                  DOCUMENTS and COMMUNICATIONS.

         17.      ALL COMMUNICATIONS YOU received or sent CONCERNING any electrical
                  drawings,INCLUDING issued-for-construction electrical drawings,
                  CONCERNING the PROJECT.

         18.      ALL DOCUMENTS CONCERNING any delays with the delivery of materials or
                  the progress of work on the PROJECT.

         19.      ALL COMMUNICATIONS YOU received or sent CONCERNING any delays
                  with the delivery of materials or the progress of work on the PROJECT.

         20.       ALL DOCUMENTS CONCERNING any permit(s) for the PROJECT.

         21.      ALL COMMUNICATIONS YOU received or sent CONCERNING any permit(s)
                  for the PROJECT.

         22.      ALL DOCUMENTS CONCERNING AECOM's procurement of materials,
                  INCLUDING AECOM's procurement of coated piping, mechanical materials,
                  steel building materials, and fabricated materials, for the PROJECT.

                                                 3
103807689.1 0034592-00012
         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 128 of 131
JH Kelly, LLC v. AECOM Technical Services,Inc., et aL
Shasta County Superior Court Case No. 192600


              Attachment 3 To Deposition Subpoena for Production of Business Records




        23.      ALL COMMUNICATIONS YOU received or sent CONCERNING AECOM's
                 procurement of materials, INCLUDING AECOM's procurement of coated piping,
                 mechanical materials, steel building materials, and fabricated materials, for the
                 PROJECT.

        24.       ALL DOCUMENTS or COMMUNICATIONS CONCERNING the fire coating
                  or fireproofing of materials in connection with the PROJECT.

        25.       ALL DOCUMENTS CONCERNING any excavation work,INCLUDING
                  mechanical excavation work and hydro vacuum excavation work,
                  CONCERNING the PROJECT.

        26.       ALL COMMUNICATIONS YOU received or sent CONCERNING any
                  excavation work,INCLUDING mechanical excavation work and hydro vacuum
                  excavation work, CONCERNING the PROJECT.

        27.       ALL invoices, payment requests or applications, INCLUDING change order
                  requests (or "COR(s)"),from JH KELLY submitted to YOU CONCERNING the
                  PROJECT.

        28.       ALL COMMUNICATIONS CONCERNING invoices or payment requests or
                  applications, INCLUDING change order requests (or "COR(s)"),from JH
                  KELLY submitted to YOU CONCERNING the PROJECT.

        29.       ALL DOCUMENTS CONCERNING payments YOU made to AECOM for work
                  on the PROJECT.

         30.      ALL DOCUMENTS CONCERNING any assessment of liquidated damages by
                  YOU in connection with the PROJECT.

         31.      ALL COMMUNICATIONS YOU received or sent CONCERNING any
                  assessment of liquidated damages in connection with the PROJECT.

         32.      ALL DOCUMENTS CONCERNING investigations, analyses, negotiations,
                  communications, discussions, or determinations made by YOU in connection with
                  any demands for payment by AECOM on the PROJECT.

         33.      ALL notes, meeting minutes, personal journals, or daily job diaries, kept by YOU
                  CONCERNING the PROJECT.


                                                  4
103807689.1 0034592-00012
         Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 129 of 131
JH Kelly, LLC v. AECOM Technical Services,Inc., et al.
Shasta County Superior Court Case No. 192600


              Attachment 3 To Deposition Subpoena for Production of Business Records



        34.      ALL notes, meeting minutes, reports or other DOCUMENTS CONCERNING
                 PG&E's internal reporting CONCERNING AECOM's performance on the
                 PROJECT.

        35.      ALL daily reports and monthly reports for the PROJECT,including Prolog
                 reports and Unifier reports (hard copies as well as copies in electronic form), in
                 all available versions, drafts and forms.

        36.       ALL DOCUMENTS from the Unifier project management system
                  CONCERNING the PROJECT (hard copies as well as copies in electronic form),
                  in all available versions, drafts and forms.

        37.       ALL DOCUMENTS from the ProjectWise project management system
                  CONCERNING the PROJECT (hard copies as well as copies in electronic form),
                  in all available versions, drafts and forms.

        38.       ALL draft, final and updated schedules for the PROJECT(hard copies as well as
                  copies in electronic form), in all available versions, drafts and forms.

        39.       ALL COMMUNICATIONS or other DOCUMENTS CONCERNING the
                  acceleration of the schedule for the PROJECT.

        40.       ALL interviews, statements, or notes CONCERNING JH KELLY'S goods,
                  materials or work provided in connection with the PROJECT.

        41.       ANY complaints YOU made regarding the quality of JH KELLY's goods,
                  materials or work provided in connection with the PROJECT.

         42.      ALL DOCUMENTS CONCERNING any actual or threatened withholding of
                  funds from AECOM by YOU.

         43.      ALL COMMUNICATIONS or other DOCUMENTS CONCERNING JH
                  KELLY'S mechanic's lien on the PROPERTY.

         44.      ALL COMMUNICATIONS or other DOCUMENTS CONCERNING AECOM's
                  mechanic's lien on the PROPERTY.

         45.      ALL COMMUNICATIONS or other DOCUMENTS CONCERNING AECOM's
                  request(s) for an extension oftime or additional compensation CONCERNING
                  the PROJECT.


                                                   5
103807689.1 0034592-00012
        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 130 of 131
JH Kelly, LLC v. AECOM Technical Services, Inc., et aL
Shasta County Superior Court Case No. 192600


              Attachment 3 To Deposition Subpoena for Production of Business Records



        46.      ALL COMMUNICATIONS or other DOCUMENTS CONCERNING AECOM's
                 presentation to YOU of AECOM's requests for an extension oftime or additional
                 compensation on the PROJECT.

        47.       ALL COMMUNICATIONS or other DOCUMENTS CONCERNING JH
                  KELLY's requests for an extension oftime or additional compensation
                  CONCERNING the PROJECT.

        48.       ALL COMMUNICATIONS or other DOCUMENTS CONCERNING AECOM's
                  presentation to YOU of JH KELLY's requests for an extension oftime or
                  additional compensation on the PROJECT.




                                                6
103807689.1 0034592-00012
                        Case 4:20-cv-05381-HSG Document 71 Filed 08/26/21 Page 131 of 131


                    1                                      DECLARATION OF SERVICE

                2               I declare that I am over the age of 18 years and not a party to this action. I am employed
                        in the City of Portland and County of Multnomah and my business address is 760 SW Ninth
                3       Avenue, Suite 3000, Portland, Oregon 97205.

                4               On October 29, 2019, at Portland, Oregon, I served the attached document(s):

                5               NOTICE OF DEPOSITION SUBPOENA FOR PRODUCTION OF BUSINESS
                                RECORDS TO PACIFIC GAS AND ELECTRIC COMPANY - Case No. 192600
                6
                        on the following parties:
                7
                                Stanley J. Terry(PHV)(Attorney)             terrycarnevlaw.com
                8               Elliott C. Copenhaver(Attorney)             copenhaverAcarneylaw.com
                                Patti Saiden (Legal Asst.)                  saiden@carneylaw.com
                9               Ann Durkin (Legal Asst.)                    durkinAcarneylaw.com

               10               Carney Badley Spellman, P.S.

               11               Robert M. Harding (Attorney)                RHarding@ckptcom
                                Randy C. Nelson (Attorney)                  RNelson@ckpf.com
               12               Patrick M. Hensleigh (Attorney)             PHensleigh(@,ckpf.com
                                Randi Diem (Legal Asst.)                    RdiemRckpf.com
               13
                                Carr, Kennedy, Peterson & Frost
               14

               15             Attorneys for Defendant/Cross-Complainant AECOM Technical Services, Inc.

               16       El   BY EMAIL: Pursuant to the email service agreement between the parties, on the date written above, I emailed
                             a copy ofthe attached documents to the addressee, as shown on the service list above.
               17
                               I declare under penalty of perjury under the laws of the State of California that the
               18       foregoing is true and correct and that this document was executed on October 29, 2019, at
                        Portland, Oregon.
               19

               20                                                                                Cherie Clark
               21

               22

               23

               24

               25

               26

               27

               28
STOEL RIVES LLP                                                               -3-
 ATTORNEYS AT LAW
    PORTLAND                                                      CERTIFICATE OF SERVICE
                        104146457.1 0034592-00012
